LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                  January 17, 2019


                                                                        Page 1

                     UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

        ----------------------------

        SHANNON LEWANDOWSKI,

                       Plaintiff,

                vs.                 Case No. 16 CV 1089

        CITY OF MILWAUKEE,

                       Defendant.

        ----------------------------

                   The deposition of MARYNELL REGAN was
        taken at the instance of the Plaintiff, pursuant to the
        Federal Rules of Civil Procedure, at 1001 West Glen Oaks
        Lane, Mequon, Wisconsin, on the 17th day of January,
        2019, commencing at 10:00 a.m., before BETH ZIMMERMANN,
        Registered Professional Reporter and Notary Public in and
        for the State of Wisconsin.


        APPEARANCES:
        HEINS EMPLOYMENT LAW PRACTICE, LLC, by Janet L. Heins,
        Attorney at Law, 1001 W. Glen Oaks Lane, Suite 103,
        Mequon, WI 53092, appearing on behalf of the Plaintiff.
        RETTKO LAW OFFICES, S.C., by William R. Rettko, Attorney
        at Law, 15460 W. Capitol Drive, Suite 150, Brookfield, WI
        53005, appearing on behalf of MaryNell Regan.
        ROBIN PEDERSON, Assistant City Attorney, Frank P. Zeidler
        Municipal Building, 841 North Broadway, 7th Floor
        Milwaukee, WI 53202-3653, appearing on behalf of the
        Defendant.

                 HALMA REPORTING GROUP, INC. - 414.271.4466


Halma Reporting Group, Inc.            414-271-4466        One Group; One Vision
   Case 2:16-cv-01089-WED Filed 06/21/19 Page 1 of 35 Document 86-45
                                    Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                January 17, 2019

                                                        Page 2                                                            Page 4
 1                   EXHIBIT INDEX                               1     Q    And what was your position there?
 2
                                                                 2     A   I held a couple.
 3    Ex. No.       Description           Page
 4     1    Organizational Chart              5                  3     Q    What two or more positions did you hold?
       2    3/1/16 Discrimination Complaint        18            4     A   I held assistant city attorney, and then I was
 5     3    8/10/16 Findings of Fact           23
       4    3/7/16 E-Mail and Letter Re: Complaint 19            5         executive director of the Fire & Police
 6     5    11/12/15 MPD Memo/Complaint Re:                      6         Commission.
           Misconduct in Office             20
 7     6    12/8/15 MPD Memo/Complaint Re:                       7     Q    And the Fire & Police Commission was the most
           Misconduct/Discrimination in Office    28             8         recent position you held, right?
 8     7    3/7/18 Journal/Sentinel Article      74
       8    2/13/18 Journal/Sentinel Article      74             9     A   Correct.
 9     9    Resignation Letter              80                   10    Q    Of the two?
10
                                                                 11    A   Correct.
      (ORIGINAL EXHIBITS ATTACHED. COPIES PROVIDED TO
11    COUNSEL.)                                                  12    Q    And how long were you in that job?
12                                                               13    A   From September 2nd, 2015, to April 23rd, 2018.
13
                    EXAMINATION INDEX                            14        I said '15, right? '15 to '18.
14                                                               15    Q    And how long were you an assistant city
                                     Page
15                                                               16        attorney?
               BY MS. HEINS                 3                    17    A   15 years.
16
17                                                               18    Q    And just for purposes of disclosure, you and I
18                                                               19        had several cases against each other when you
                    REQUESTED DOCUMENTS
19
                                                                 20        were assistant city attorney, right?
20                  (NO REQUESTS MADE)                           21    A   Yeah. I wouldn't say "against each other,"
21                                                               22        but yes, we had --
22
23                                                               23    Q    You represented the city and I represented
24                                                               24        plaintiffs suing the city?
25
            HALMA REPORTING GROUP, INC. - 414-271-4466           25    A   Correct.



                                                        Page 3                                                            Page 5
 1        (Deposition Exhibits 1-9 marked for                     1    Q    Right. Not against each other. I've marked
 2        identification)                                         2        as Exhibit 1 to your deposition, which I will
 3               MARYNELL REGAN being first duly                  3        show you -- This is an organizational chart of
 4        sworn on oath to tell the truth, the whole              4        the Milwaukee Police Department. At the top
 5        truth, and nothing but the truth, was examined          5        it indicates it's effective May 24th, 2015.
 6        and testified as follows:                               6        Do you see that?
 7        EXAMINATION BY MS. HEINS:                               7    A    I do.
 8      Q Good morning, Ms. Regan. Could you give us              8    Q    So this chart would have been prepared a few
 9        your name and spell it for the record, please?          9        months before you came on as executive
10      A    First name is MaryNell, M-A-R-Y-N-E-L-L, last       10        director of the Fire & Police Commission,
11          name Regan, R-E-G-A-N.                               11        correct?
12      Q    Thank you. Are you currently employed?              12    A    Yeah, about five months.
13      A    Yes.                                                13    Q    At the time you became the executive director,
14      Q    Where do you work?                                  14        is this approximately the correct org chart of
15      A    I work for the County of Milwaukee.                 15        the Milwaukee Police Department, at least in
16      Q    And what is your position with them?                16        the top three lines or so?
17      A    I'm assistant corporation counsel.                  17    A    It appears so.
18      Q    And when did you start working for them?            18    Q     I'm not really interested in which bureaus and
19      A    October of 2018.                                    19        which parts of them were in that, I'm just
20      Q    Had you ever been in that position before?          20        talking about the very top. So to go back a
21      A    No.                                                 21        little bit for people who don't know this.
22      Q    Prior to becoming assistant corporation             22             The Milwaukee Police Department and other
23          counsel, where were you employed?                    23        police departments in Wisconsin are actually
24      A    Previous to that I was employed at the City of      24        under civilian control in the state, correct?
25          Milwaukee.                                           25    A    Oversight, yes.



                                                                                                                  2 (Pages 2 to 5)
Halma Reporting Group, Inc.                             414-271-4466                                    One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 2 of 35 Document 86-45
                                                  Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                January 17, 2019

                                                            Page 6                                                         Page 8
 1     Q    Oversight. I'm sorry. And so on this org                  1        times it was up at four. I had a recruiter
 2         chart, even though the chief of police is on               2        and two investigators.
 3         here, he is considered under the oversight of              3    Q    And the testing staff, were they in charge of
 4         the Fire & Police Commission in Milwaukee,                 4        administering various testing to police
 5         right?                                                     5        officer candidates?
 6     A    Correct.                                                  6    A    Correct.
 7     Q    And in terms of this org chart, are there any             7    Q    And the investigators, what would their jobs
 8         boxes above Fire & Police Commission that are              8        ordinarily consist of, just in broad terms?
 9         missing, or is the commission itself the top               9    A    In broad terms they investigated citizen
10         entity in charge of the police department?                10        complaints, audited IAD files, Internal
11     A    The entity itself.                                       11        Affairs Division, and other duties as
12     Q    And you were executive director of the Fire &            12        assigned.
13         Police Commission for a period of time?                   13    Q    Did they ever perform background checks on
14     A    Correct.                                                 14        candidates for the police department?
15     Q    Was there anyone at the Fire & Police                    15    A    No.
16         Commission above your rank?                               16    Q    That was some other function within the
17     A    I would say the board was above my rank.                 17        department?
18     Q    So the Fire & Police Commission itself?                  18    A    Yes.
19     A    Correct. And the mayor.                                  19    Q    I believe you mentioned one of the people on
20     Q    And the mayor?                                           20        your staff was a policy analyst?
21     A    Was above me.                                            21    A    Correct.
22     Q    Was above you. All right. So were you                    22    Q    Were you a policymaking position for the
23         considered to be reporting directly to the                23        Fire & Police Commission and the Milwaukee
24         mayor?                                                    24        Police Department?
25     A    No. I was considered to be a cabinet member              25    A    Me myself?


                                                            Page 7                                                         Page 9
 1         per statute. And while I did advise the                    1    Q   As executive director?
 2         mayor's office, I was -- I did not necessarily             2    A   No.
 3         take direction from the mayor. I briefed them              3    Q    Who is considered to be the final policymaker
 4         frequently, the office.                                    4        for the Milwaukee Police Department?
 5     Q    So in terms of -- Did you have what ordinarily            5    A   The board.
 6         would be considered a direct supervisor in                 6    Q   The Fire & Police Commission?
 7         your position as executive director?                       7    A   Yes.
 8     A   Well, I mean, I sat at the pleasure of the                 8    Q    And just in general terms, can you describe
 9         mayor, so presumably the mayor's office would              9        how they make or change policies for the
10         be my direct supervisor.                                  10        Milwaukee Police Department?
11     Q    And so were there any other directors or any             11    A   As part of their oversight function and as
12         other administration over the Fire & Police               12        stated in statute, they handle all of the
13         Commission itself besides you?                            13        reviews of SOP, standard operating procedures,
14     A   No.                                                       14        and policies, including after factfinding
15     Q    Did you have a staff as executive director?              15        hearing if they disagree with the chief on an
16     A   Yes.                                                      16        issue, they may issue a directive.
17     Q    And what did your staff consist of, what types           17           They also have hiring and firing
18         of positions?                                             18        authority, and they also have authority to
19     A   I had two administrative specialists, a                   19        review appeals of citizens' complaints.
20         paralegal, research policy analyst, director              20    Q    As part of their work setting policies for the
21         of homeland security, an emergency                        21        Milwaukee Police Department, what is your role
22         communications director, an operations manager            22        in any of that as executive director?
23         who also took care of community relations, I              23    A   My role was more secretary to the board,
24         had four persons on testing staff that waxed              24        administrator. I worked very closely with the
25         and waned. At times it went down to two, at               25        chair to set the agendas, to act as executive



                                                                                                                 3 (Pages 6 to 9)
Halma Reporting Group, Inc.                                 414-271-4466                                One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 3 of 35 Document 86-45
                                                   Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                January 17, 2019

                                                          Page 10                                                         Page 12
 1         secretary at the meetings, liaison with Common           1        and villages.
 2         Council and the mayor's office and to keep the           2    Q    Right. You mentioned that one of the things
 3         commissioners informed about matters that were           3        that you worked with sometimes was handling
 4         coming before them for the regular board                 4        complaints to the Fire & Police Commission?
 5         meetings.                                                5    A   Correct.
 6     Q    And so if I understand your answer, that also           6    Q    Where in terms of what types of complaints
 7         means that the mayor himself would be                    7        could come in that you would have to deal
 8         considered a policymaker for the police                  8        with? Who would file such a complaint?
 9         department, right?                                       9    A   We have a robust citizen complaint process, so
10     A   I don't really draw that connection, no.                 10       it would be not just a citizen, but residents
11     Q    So in your mind, the only policymaker for the           11       of the City of Milwaukee or visitors to the
12         police department is the Fire & Police                   12       City of Milwaukee that wanted to highlight or
13         Commission?                                              13       bring to the attention of the office issues of
14     A   And the chief.                                           14       disrespect or concerns about procedure. It
15     Q    And the chief of police?                                15       ranged from a car being towed to, you know,
16     A   Correct.                                                 16       undue use of force.
17     Q    And so as executive director of the                     17   Q    And so those complaints would concern
18         commission, was it your role to assist the               18       something that either the fire department or
19         commission in carrying out policies or to                19       the police department did?
20         oversee some aspect of that?                             20   A   Correct.
21     A   I would say I was more staff. They would tell            21   Q    Was there also an appeal process that members
22         me what they wanted to see. I would get it to            22       of the fire and police department had to
23         them. We would talk about it if they had any             23       appeal any discipline that had been assessed
24         questions.                                               24       against them by their chiefs?
25     Q    What did you do in your role that you                   25   A   Yes.



                                                          Page 11                                                         Page 13
 1         described as liaison with the mayor's office             1    Q    And that process is also governed by statute,
 2         and with the Milwaukee Common Council?                   2        correct?
 3     A   Liaise the board members' communications with            3    A   Correct.
 4         both entities.                                           4    Q    Aside from the citizen complaints and the
 5     Q    About what?                                             5        department member complaints, were there any
 6     A   About budget, about problems alderpersons were           6        other types of complaints that you helped
 7         having with command staff, MPD or the fire               7        oversee at the Fire & Police Commission?
 8         department. Tricky issues, like, for example             8    A   When the city would be sued, I would help
 9         immigration policies or other issues that were           9        counsel, work with the city attorney.
10         highlighted in the press and, you know, needed           10   Q    And that would be to the extent that it was
11         to do some answering of what the core mission            11       involving the Fire & Police Commission?
12         of the FPC was.                                          12   A   Perhaps. Or perhaps it was just involving the
13            A lot of times the commissioners wanted               13       police department.
14         to speak directly with aldermen and usually              14   Q    In your role as executive director of the
15         wanted me to come, so things of that nature.             15       Fire & Police Commission, did you ever provide
16     Q    And how many -- Well, the Fire & Police                 16       advice to either Robin Pederson or any other
17         Commission itself, you mentioned "statute."              17       city attorney regarding this case in
18         Which statute are you referring to under state           18       particular, Lewandowski versus City of
19         law that governs the Fire & Police Commission?           19       Milwaukee?
20     A   62.50.                                                   20   A   No.
21     Q    And that statute, is that one that pertains             21   Q    Have you ever spoken to Attorney Pederson
22         only to the City of Milwaukee?                           22       about this case, Lewandowski?
23     A   Yes.                                                     23   A   I believe I did right after it was filed.
24     Q    Because the rest of the state is 62.13, right?          24   Q    And did that concern your official duties as
25     A   I think there is some other versions for towns           25       executive director? Was it in that capacity?



                                                                                                              4 (Pages 10 to 13)
Halma Reporting Group, Inc.                               414-271-4466                                One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 4 of 35 Document 86-45
                                                     Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                             January 17, 2019

                                                      Page 14                                                          Page 16
 1     A   I suppose, yes.                                       1   Q    And was that concerning the American Family
 2     Q  What did you talk with him about?                      2       redlining insurance case here in Milwaukee?
 3             MR. RETTKO: To the extent it's                    3   A    Yes.
 4       attorney/client privilege, I've got to object.          4   Q    Now, you understand that we're here today in
 5       BY MS. HEINS:                                           5       the case of Shannon Lewandowski versus the
 6     Q I understand. I'm not asking you to reveal              6       City of Milwaukee, and particularly the police
 7       any attorney/client privilege. I'm just                 7       department, right?
 8       speaking more generally.                                8   A    I understand the City of Milwaukee, yes.
 9     A   It was regarding facts.                               9   Q    Have you seen the Complaint in this case?
10     Q    And in some measure of the response, that           10   A    I have.
11         would be to the lawsuit, I presume?                  11   Q    Have you seen any of the other pleadings in
12     A   I don't know.                                        12       the case?
13     Q    What happened? I mean in the case.                  13   A    I glanced at a recent motion to extend
14     A   It was more timing. He was asking about              14       discovery that was filed.
15         timing.                                              15   Q    Did you assist in any way in preparing any of
16     Q    And then you mentioned prior to becoming            16       the documents that were involved in the Equal
17         executive director of the Fire & Police              17       Rights Division aspect of this case before it
18         Commission you were an assistant city attorney       18       went to Federal Court?
19         for the City of Milwaukee?                           19   A    No.
20     A   Correct.                                             20   Q    Have you ever seen any of those?
21     Q    Was there any other rank or position or title       21   A    No.
22         that you held during that period?                    22   Q    What, if anything, did you do to prepare for
23     A   Only if I was deemed the acting deputy when          23       your deposition today?
24         supervisors were out of the office.                  24   A    I read the Complaint. I read the last
25     Q    And so before you became an assistant city          25       filings, which were the request for extension.


                                                      Page 15                                                          Page 17
 1         attorney, were you in private practice?              1        I spoke with my counsel. That's it.
 2     A    Yes.                                                2    Q    So we're here today in a lawsuit regarding
 3     Q    And you are, in fact, a licensed attorney in        3        Shannon Lewandowski, and at her termination at
 4         Wisconsin, correct?                                  4        the end of 2015 she was a detective with the
 5     A    Correct.                                            5        Milwaukee Police Department. You recognize
 6     Q    And what firms did you practice with, if any?       6        that from reading the Complaint, correct?
 7     A    I practiced with Crivello Carlson Mentkowski        7    A   Correct.
 8         Steeves, and I practiced with Wessels &              8    Q    And while she was still employed with the
 9         Pautsch.                                             9        department in the year 2015, she brought you
10     Q    And were there any specific practice areas          10       some complaints that she was making against
11         that you were involved in at those firms?            11       the police department, correct?
12     A    At those firms I did employment, municipal          12   A   Correct.
13         law. I did some insurance defense, insurance         13   Q    Do you recall how many?
14         coverage disputes.                                   14   A   I believe there were two.
15     Q    And I believe somewhere in some background          15   Q    Did you also see any of the complaints that
16         information, upon your appointment to the            16       she filed with Police Chief Ed Flynn?
17         Fire & Police Commission, I read something           17   A   No.
18         about your involvement with the ACLU in some         18   Q    Were you aware that she had filed complaints
19         manner. Were you working with them or --             19       with Ed Flynn?
20     A    Right. When I was in law school, I was a            20   A   No.
21         clerk for -- It was an insurance redlining           21   Q    What did you do with the complaints that she
22         fund. It was a cooperative between the NAACP         22       filed with you?
23         Legal Defense Fund out of New York and the           23   A   So she filed complaints with the Fire & Police
24         local chapter of ACLU in Milwaukee, and so I         24       Commission, not necessarily me. I think she
25         was employed by the litigation fund.                 25       dropped them off at our front desk or



                                                                                                           5 (Pages 14 to 17)
Halma Reporting Group, Inc.                           414-271-4466                                One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 5 of 35 Document 86-45
                                                 Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                               January 17, 2019

                                                          Page 18                                                         Page 20
 1         something. I was new to the position, so I                1   A   Yes.
 2         surveyed my investigators and realized that               2   Q   The first page?
 3         they really didn't have experience to                     3   A   Yes.
 4         investigate an EEO personnel claim, and                   4   Q    And were you disseminating the report that's
 5         normally that would be investigated by IAD,               5       indicated in Exhibit 2 to your deposition?
 6         that it was a citizen complaint against                   6   A   Yes.
 7         actions of the police department.                         7   Q    And then the second page of Exhibit 4, that's
 8            Nonetheless, I thought, "I'm the new                   8       your letter to Ms. Lewandowski providing her
 9         director. I can set the new procedures," so I             9       with a copy of the investigation report?
10         accepted it. But because I didn't have the               10   A   Yes.
11         staff to do it, I farmed it out to an outside            11   Q    And both pages of Exhibit 4 to your deposition
12         investigator.                                            12       indicate that you had reviewed the report and
13     Q    So I will have you take a look at what I've             13       concur with its findings?
14         marked as Exhibit 2. And if you go to the                14   A   Yes, it does. Yes.
15         very last three pages of Exhibit 2, there is a           15   Q    And so was that the end of this particular
16         three-page memo to the Fire & Police                     16       complaint that Ms. Lewandowski filed, or were
17         Commission from Ms. Lewandowski. Do you see              17       there additional follow-ups of some type?
18         that?                                                    18   A   I believe she did not file an appeal, so I
19     A   Um-hum. Yes.                                             19       believe it was the end of it.
20     Q    And at the top there are some "Received"                20   Q    A little out of order one more time. I'll
21         stamps indicating that the commission received           21       have you take a look at what we marked as
22         it on October 14, 2015, correct?                         22       Exhibit 5 to your deposition. Is this another
23     A   Correct.                                                 23       one of the complaints Ms. Lewandowski filed
24     Q    Is this one of the complaints that came into            24       with the Fire & Police Commission while you
25         your office from Ms. Lewandowski that you just           25       were there?


                                                          Page 19                                                         Page 21

 1         described?                                                1   A   It's likely. I don't have a memory of this,
 2     A    It might be. I think there was -- Without                2       but --
 3         looking at the other ones, I don't know. But              3   Q    Do you have any reason to believe this is not
 4         yes, I would assume so.                                   4       the complaint she filed?
 5     Q    And then the rest of Exhibit 2, is that a                5   A   No. Except I would have just shipped it off
 6         report by an attorney for the firm that you               6       to an outside party.
 7         hired to do the investigation?                            7   Q    Well, that was going to be my next question.
 8     A    Correct.                                                 8       Do you know what happened to this complaint?
 9     Q    And there is some handwriting on this                    9   A   It was sent to the outside investigator.
10         document -- I'm not going to ask you about               10   Q    Did you ever receive any kind of a report back
11         that because that's Ms. Lewandowski's -- but             11       about that?
12         aside from that handwriting, is this the                 12   A   I received a comprehensive report dated
13         report that you received back from Attorney              13       March 1st, 2016.
14         Pepelnjak after you asked the firm to                    14   Q    Can you just take your time and review the
15         investigate Ms. Lewandowski's complaint?                 15       complaint that's at the end of Exhibit 2 and
16     A    Yes. I believe there were some exhibits, as             16       compare it to Exhibit 5, because then I'm
17         well.                                                    17       going to ask you some questions about it.
18     Q    And I believe they are referenced in the                18              MS. HEINS: We can take a break to
19         investigation itself. Just for purposes of               19       do that if you want.
20         brevity, I just included the Complaint itself            20              MR. RETTKO: You're talking about
21         and the report.                                          21       this one?
22             Now, I'm going to skip over a little bit             22              MS. HEINS: Yes.
23         here and ask you to take a look at Exhibit 4.            23              MR. RETTKO: If you need a few
24         Is this an e-mail that you sent to various               24       minutes, that's fine.
25         people dated March 7, 2016?                              25              THE WITNESS: Exhibit 5 or --



                                                                                                             6 (Pages 18 to 21)
Halma Reporting Group, Inc.                               414-271-4466                               One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 6 of 35 Document 86-45
                                                   Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                January 17, 2019

                                                         Page 22                                                            Page 24
 1                MR. RETTKO: Yes.                                 1        sustaining the chief's recommendation.
 2         BY MS. HEINS:                                           2    Q    And so this document was created after the
 3     Q    Yeah. Compare Exhibit 5 to the last three              3        two-day administrative hearing in front of the
 4         pages of Exhibit 2.                                     4        commission --
 5     A    Okay. In reading Exhibit 5, I'm recalling              5    A    Correct.
 6         that there was an open investigation of her at          6    Q    -- on this matter?
 7         the time.                                               7    A    Yes.
 8     Q    By?                                                    8    Q    Were you present at the administrative
 9     A    By IAD, I believe. And this would not have             9        hearing?
10         been appropriate for a citizen complaint, EEO           10   A    No.
11         personnel.                                              11   Q    Was anyone from your staff present at the
12     Q    And so --                                              12       hearing?
13     A    So I probably did send it to Ms. Pepelnjak,            13   A    Yes. A paralegal, Jean Semenuk,
14         but my guess is she probably didn't deal with           14       S-E-M-E-N-U-K.
15         it.                                                     15   Q    And what were her duties with respect to the
16     Q    Are you aware whether there was ever any               16       hearing?
17         investigative report issued on the complaint            17   A    She served as the first point of contact and
18         in Exhibit 5?                                           18       basically ran, through delegated authority,
19     A    I do not know.                                         19       the discharge hearing process. So she
20     Q    And you mentioned that there was an                    20       coordinated schedules between the lawyers and
21         investigation pending at the time that you              21       the commissioners, got room assignments, got
22         received this complaint, Exhibit 5?                     22       the court reporter, drafted pretrial orders
23     A    That's, if my memory serves me correct, right          23       for me to sign, scheduled the pretrial with
24         because it's about her car accident, and that           24       the hearing examiner, talked to the hearing
25         was being investigated.                                 25       examiner, and then during the day of the



                                                         Page 23                                                            Page 25
 1     Q    That was my next question. So in terms of              1        hearing was present in the room to sort of
 2         background. Detective Lewandowski and the               2        oversee the proceedings, mark exhibits, things
 3         other person in the car with her, Detective             3        like that.
 4         Carr, were involved in an accident in a police          4    Q   And Rudolph Konrad is indicated as the hearing
 5         squad in January, 2015. Do you recall any of            5        examiner for this hearing, correct?
 6         that?                                                   6    A   Correct.
 7     A   Not really. I mean, at the time -- No, I                7    Q   Is he someone who is employed by the Fire &
 8         don't really.                                           8        Police Commission, or what is his role?
 9     Q    Now I'm going to have you take a look at what          9    A   He's a contracted attorney to be hearing
10         we've marked as Exhibit 3 to your deposition.           10       examiner for the Fire & Police Commission.
11         This is pertaining to Ms. Lewandowski's                 11   Q   Are there other contracted hearing examiners
12         accident. If you see on the first page of               12       for the commission, as well?
13         Exhibit 3 under "Procedural History," it                13   A   There have been, but at the time he was the
14         indicates that in an order dated December 16,           14       sole source contract.
15         2015, the chief found Ms. Lewandowski guilty            15   Q   So he was on a contract on sort of an
16         of violations of these particular core values.          16       as-needed basis if there were hearings?
17         Do you see that?                                        17   A   Yeah. It was a year-or-two-long contract. I
18     A   Correct. Yes.                                           18       did -- I do recall I did go in during a break
19     Q    And then she appealed the matter to the Fire &         19       because Jean called me and wanted me to assess
20         Police Commission as she's able to do as a              20       the coffee that was not available in the room,
21         member of the department, correct?                      21       so I -- but I was not present, nor did I have
22     A   Correct.                                                22       any substantive part in this.
23     Q    And then this document issued by the Fire &            23   Q   Once the hearing was completed and before this
24         Police Commission is what?                              24       report or decision, whatever you want to call
25     A   It's the Findings of Fact, Conclusions of Law           25       it, was issued, did you discuss the matter



                                                                                                              7 (Pages 22 to 25)
Halma Reporting Group, Inc.                              414-271-4466                                 One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 7 of 35 Document 86-45
                                                   Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                   January 17, 2019

                                                          Page 26                                                          Page 28
 1         with any of the commissioners on how they were           1        with any disciplinary discharge motion hearing
 2         going to proceed and what they were going to             2        before the board at any time.
 3         issue as a result of the hearing?                        3    Q   And aside from the issue that the commission
 4     A    No.                                                     4        already had their own counsel, were you
 5     Q    Did anyone in your office do that?                      5        concerned that your being involved with the
 6     A    Yes. Rudy Konrad writes the decision, and               6        hearing would perhaps appear to be a conflict
 7         then Jean, the paralegal, coordinates what he            7        of interest in some way?
 8         might need, if he needs a case from Westlaw or           8    A   No, not a conflict of interest, just a
 9         if he needs an exhibit, things of that nature.           9        decision I made. And I know my successor made
10     Q    Did Mr. Konrad ever consult with you about              10       that same decision, that, one, make sure the
11         anything before issuing this decision?                   11       process is due; and two, stay out of it
12     A    I believe I read a final draft that was then            12       because I'm not a decision maker.
13         sent to the commissioners for review.                    13             And but for that one time where the
14     Q    And did you --                                          14       paralegal was sick, I don't attend those
15     A    Or actually, tell you the truth, I may have             15       hearings, and I don't talk to the
16         read the final final after the commissioners             16       commissioners about them. They're smart
17         had been consulted.                                      17       people. Anything they needed they got from
18     Q    Did you take issue with any of the items that           18       Jean.
19         Mr. Konrad included in the decision?                     19   Q   I'm going to show you now what we've marked as
20     A    No.                                                     20       Exhibit 6 to your deposition. Do you recall
21     Q    Did you ever review the transcripts of the              21       receiving this complaint from Officer Nancy
22         hearing?                                                 22       Nelson at the Fire & Police Commission?
23     A    No.                                                     23   A   I don't have an independent memory of this,
24     Q    Did you ever take a look at the exhibits                24       no.
25         presented at the hearing?                                25   Q   Do you have any reason to believe it was not


                                                          Page 27                                                          Page 29
 1     A   No.                                                      1        filed with the commission?
 2     Q    Why not?                                                2    A    I don't see a file stamp.
 3     A   I screen myself from disciplinary hearings. I            3    Q    Other than that?
 4         don't want even the appearance that I'm                  4    A    I don't see a file stamp, and I have no memory
 5         involved or influencing the hearing examiner             5        of it.
 6         or the commissioners, and that's by design. I            6    Q    In your tenure at the Fire & Police
 7         delegate all that to Jean, the paralegal.                7        Commission, did you receive other complaints
 8            And I hired -- or the city hired Rudy                 8        like this from officers within the police
 9         Konrad to be the independent hearing examiner,           9        department?
10         so I've not wanted to get involved in any of             10   A    Occasionally.
11         the disciplinary hearings, and I don't.                  11   Q    And what did you do with those?
12     Q    Why not?                                                12   A    It really depended on if command staff felt
13     A   Because I screened myself out of it.                     13       they had a conflict of interest.
14     Q    I guess what I'm getting at is, why did you             14   Q    Meaning what?
15         feel it was important to do that?                        15   A    Meaning the reason I shipped out Lewandowski
16     A   Well, I was not counsel for the board. They              16       was because she had made several complaints
17         have separate counsel. So if they had legal              17       about IAD not being impartial, and so the
18         questions, they could ask the city attorney's            18       police department asked me to either take it
19         office or they could ask Mr. Konrad.                     19       or ship it out to outside counsel.
20            I was, frankly, too busy to be doing                  20   Q    As opposed to IAD handling it?
21         secretarial work of putting schedules together           21   A    As opposed to shipping it back to IAD where
22         and booking rooms and sitting through                    22       personnel matters should really be
23         hearings. So but for one occasion where the              23       investigated, not Fire & Police Commission.
24         paralegal got very sick and I had to step in             24   Q    Do you recall whether Officer Melanie Beasley
25         and take notes for her, I had nothing to do              25       filed any complaints with the Fire & Police



                                                                                                                 8 (Pages 26 to 29)
Halma Reporting Group, Inc.                               414-271-4466                                  One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 8 of 35 Document 86-45
                                                     Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                  January 17, 2019

                                                           Page 30                                                           Page 32
 1         Commission?                                               1        to go talk to peers.
 2     A    She did.                                                 2    Q    Sort of a peer counseling program?
 3     Q    Were those shipped out for investigation, as             3    A   Right.
 4         well?                                                     4    Q    Any other complaints you recall from female
 5     A    No.                                                      5        police officers?
 6     Q    Referred to IAD?                                         6    A   Yes. There was Katrina Warren who alleged
 7     A    No.                                                      7        harassment by an assistant chief. And I
 8     Q    What was done with those?                                8        believe that's it.
 9     A    Her complaints came in after there had already           9    Q    Harassment of what type?
10         been a full IAD investigation, including a                10   A   Sexual.
11         referral to the district attorney's office.               11   Q    And was anything -- Did you order any
12         So the investigator audited that file. And I              12       investigation of that or -- What happened to
13         happen to remember that IAD also reevaluated              13       that complaint?
14         the file, so that's what was told to                      14   A   I did, and I resigned before the outcome.
15         Ms. Beasley.                                              15   Q    Had you asked an outside person to investigate
16             Also, it was two or three years previous              16       it, or was it something you referred to IAD?
17         to when she filed new complaints with the                 17   A   No. It was open in IAD, so normally I
18         Fire & Police Commission, so she was advised              18       wouldn't want to interfere with an open
19         of the outcome.                                           19       investigation.
20     Q    And just one quick follow-up. You mentioned              20   Q    Why not?
21         when she filed the complaint with the                     21   A   Because they're the initial factfinder, and
22         commission that they went and audited the IAD             22       it's their personnel issue.
23         file. Can you just describe a little bit what             23   Q    And do they have a regular procedure that they
24         you meant by that?                                        24       follow if complaints are filed?
25     A    Sure. Because her allegations had already                25   A   Yes.



                                                           Page 31                                                           Page 33
 1         been investigated, you know, we didn't                    1    Q    Did you ever -- Were you concerned that female
 2         necessarily need to reinvent the wheel. So                2        police officers were filing complaints of
 3         the FPC has an auditing function where they go            3        their treatment at the Milwaukee Police
 4         and look at the file, talk to the                         4        Department?
 5         investigating officers and evaluate whether               5    A   Was I concerned? No. I didn't see any kind
 6         there needs to be re-evaluation or some new               6        of pattern. I had been with the city for
 7         investigation. And in Ms. Beasley's case,                 7        18 years.
 8         that was not -- the investigation was fine.               8    Q    Not in the police department, though, right?
 9     Q    Do you recall whether any other female                   9    A   Correct. I hadn't seen a pattern in the
10         officers in particular filed complaints with              10       police department.
11         the Fire & Police Commission while you were               11   Q    Let me back up a second. When you mentioned
12         there?                                                    12       that you had been with the city for 18 years,
13     A   I received a phone call but not a written                 13       you were not working in the police department,
14         complaint, and I don't remember her name. And             14       right?
15         I think that's it.                                        15   A   I've never worked in the police department.
16     Q    What was the person who you just identified,             16   Q    And so it didn't concern you that female
17         what was she complaining about?                           17       police officers were filing complaints of
18     A   She was complaining about being reassigned off            18       discrimination against them within the
19         the P.O.S.T. Team based upon a fitness for                19       department?
20         duty evaluation.                                          20   A   Anyone can file a complaint. So did it trip
21     Q    And can you just explain very briefly what the           21       my wire? No. I saw it as work that we had to
22         P.O.S.T. Team is?                                         22       do.
23     A   It's the -- I'm not really sure what the                  23   Q    Well, you mentioned the complaint that was
24         acronym is for, but it's sort of like                     24       filed just before you left the Fire & Police
25         post-trauma, a safe place for police officers             25       Commission Executive Director position. Would



                                                                                                                9 (Pages 30 to 33)
Halma Reporting Group, Inc.                                414-271-4466                                 One Group; One Vision
     Case 2:16-cv-01089-WED Filed 06/21/19 Page 9 of 35 Document 86-45
                                                      Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                           January 17, 2019

                                                   Page 34                                                          Page 36
 1        it concern you if an assistant chief had            1       there ought to be another investigation into
 2        sexually harassed a female police officer?          2       her complaints?
 3    A    If it had been proven, sure. But it was right      3   A    Yes.
 4        in the middle of an investigation where there       4   Q    Did you ever tell her that you don't
 5        are two sides to every story, so I try not to       5       investigate members of the department unless
 6        prejudge and become alarmist.                       6       the department tells you to?
 7    Q    In your work at the Fire & Police Commission       7   A    I didn't say it that way, no.
 8        and in your work as an assistant city               8   Q    How did you say it?
 9        attorney, did you develop any impressions           9   A    From recollection, I explained to her that we
10        about relations between the sexes at the           10       would not normally take a personnel complaint
11        Milwaukee Police Department?                       11       absent command staff telling us that they
12    A    No.                                               12       believe they had a conflict of interest.
13    Q    It's always been primarily a male department,     13   Q    So if I understand correctly then, the default
14        right?                                             14       position that you held would be to send it to
15    A    Correct.                                          15       IAD unless there appeared to be some kind of
16    Q    And in your work as a city attorney, you often    16       conflict of interest that the department
17        had to deal with particular officers in            17       recognized?
18        defending claims against the city, right?          18   A    If there -- Yes. If there had already been an
19    A    Correct.                                          19       investigation that was closed -- especially in
20    Q    In your time working for the City of Milwaukee    20       this case two, three years -- we wouldn't
21        in the various different capacities, have you      21       necessarily open that up. We have procedural
22        ever felt discriminated against as a woman?        22       guidelines about timing, and in this case it
23    A    Not because of my gender, no.                     23       had already been fully investigated and
24    Q    Some other illegal basis?                         24       referred to the district attorney.
25    A    No.                                               25           And then I believe she raised it again


                                                   Page 35                                                          Page 37
 1    Q    Have you ever filed a complaint against the       1        with IAD previous to coming to us and they
 2        city yourself?                                     2        did, like, a re-through and said they found
 3    A    No.                                               3        their investigation to be full and complete.
 4    Q    In your time with the City of Milwaukee, have     4                MS. HEINS: All right. Why don't we
 5        you seen instances of what you would describe      5        take a short five-minute break because I'm
 6        as sex discrimination against women?               6        going to switch topics here.
 7    A    Sure, but that may have been -- I have -- My      7        (Off the record. Recess taken.)
 8        information is privileged.                         8        BY MS. HEINS:
 9    Q    Right. But I'm asking in your particular          9    Q    Before you became executive director of the
10        observations, in whatever capacity.                10       Fire & Police Commission in Milwaukee, had
11    A    I would say more so I saw it at the school        11       they ever had a female director before you?
12        board than the city.                               12   A   Yes.
13    Q    The Milwaukee Board of School Directors?          13   Q    More than one?
14    A    Correct.                                          14   A   No.
15    Q    Did you have any conversations with Melanie       15   Q    Do you know when the first female director
16        Beasley about the complaints she brought to        16       came?
17        the commission?                                    17   A   I think it was Arlene Kennedy, and I would be
18    A    Yeah. She frequently called.                      18       speculating.
19    Q    What did you talk to her about?                   19   Q    How many commissioners are on the board?
20    A    I explained that -- I advised her of the          20   A   At what time?
21        outcome in the letter. She wasn't happy. She       21   Q    Let's say when you started as executive
22        called the mayor's office. She called other        22       director.
23        people. So it was usually just responding to       23   A   When I started there were six.
24        her inquiries.                                     24   Q    And I know for Ms. Lewandowski's hearing there
25    Q    And would it be fair to say that she thought      25       were three, correct?



                                                                                                        10 (Pages 34 to 37)
Halma Reporting Group, Inc.                        414-271-4466                                One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 10 of 35 Document 86-45
                                              Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                          January 17, 2019

                                                     Page 38                                                       Page 40
 1    A   For her disciplinary hearing, yes.                    1       you ever assist Internal Affairs in any way in
 2    Q    So my next question is, is there some                2       conducting investigations?
 3        procedure for selecting which of the                  3   A   Typically not substantively. More so
 4        commissioners will hear certain items?                4       procedural, like correct service of a PI-21,
 5    A    No.                                                  5       or what to do if someone was ill and couldn't
 6    Q    But is the entire board ever present for a           6       attend a PI-21.
 7        hearing?                                              7   Q    Could you just briefly describe what a PI-21
 8    A    Typically, no.                                       8       is?
 9    Q    So it's --                                           9   A   PI-21 is a -- It's a Garrity warning compelled
10    A    To backtrack. There is some procedure,              10       statement from an individual that is suspected
11        meaning the paralegal contacts the                   11       of or has been alleged to have engaged in
12        commissioners, finds out their availability.         12       misconduct.
13        We have to follow the rules of 62.50 in terms        13   Q    And Garrity is the legal case that provides
14        of scheduling.                                       14       members with the opportunity to request
15            So she's finding the room, finding the           15       representation?
16        reporter, finding commissioners. And then            16   A   Yes. Also, it's fruit of the poisonous tree
17        names of witnesses are circulated so that if         17       doctrine.
18        any of them have a conflict of interest with         18   Q    And it's essentially a notice to the member.
19        anybody named as a witness, then they advise         19       I think it has that somewhere in the title,
20        Jean.                                                20       right?
21    Q    Is there a minimum number of commissioners          21   A   Correct.
22        that have to sit for a disciplinary hearing?         22   Q    Notice informing the member or something?
23    A    Yes, three.                                         23   A   Right.
24    Q    Are more ever present at the hearing or is it       24   Q    Did you as executive director get notice of
25        always just three?                                   25       all Internal Affairs investigations at the


                                                     Page 39                                                       Page 41
 1    A   Not in an official capacity. It's always         1            police department?
 2        three.                                           2        A    No.
 3    Q    We talked a little bit about complaints that    3        Q    Did you get notice of some of them?
 4        the commission received that would then get      4        A    We had full access to the database, so an
 5        referred to the Internal Affairs Division?       5            investigator could look up the status of a
 6    A    Correct.                                        6            case at any time.
 7    Q    Did you as executive director ever have any     7        Q    But it wasn't something that they
 8        involvement with Internal Affairs in doing       8            automatically had to keep you apprised of or
 9        their investigation?                             9            anything?
10    A    Not substantively, no.                         10        A    Correct. Typically a file would be opened,
11    Q    What other ways would you be involved?         11            and my investigators could see that if they
12    A    Making sure that the complainant got notice of 12            were looking or there was some matter of
13        the outcome. Making sure that they stayed in    13            interest.
14        contact with our investigators.                 14        Q    So it was available but not necessarily
15    Q    So did your investigators sometimes work with  15            something you looked at routinely?
16        Internal Affairs on their investigations?       16        A    Correct.
17    A    No. It was more keeping each other apprised.   17        Q    Going back to the org chart briefly,
18    Q    And was that in the event that some kind of    18            Exhibit 1. The Fire & Police Commission is
19        discipline would result that could be appealed  19            the body that actually selects and hires the
20        to the commission, or was there some other      20            chief of police, right?
21        reason for keeping you apprised?                21        A    Correct.
22    A    Well, mostly to fulfill the statutory          22        Q    And the chief of police during your tenure as
23        obligations of oversight, citizen complaints    23            executive director was Ed Flynn, right, up
24        and auditing.                                   24            until the end?
25    Q    When you were an assistant city attorney, did  25        A    The majority of my tenure, yes.



                                                                                                      11 (Pages 38 to 41)
Halma Reporting Group, Inc.                          414-271-4466                               One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 11 of 35 Document 86-45
                                               Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                             January 17, 2019

                                                        Page 42                                                         Page 44

 1    Q    Was he the chief when you became executive              1       I just knew that they had been asking
 2        director?                                                2       questions about me, and a neighbor of mine
 3    A    Yes.                                                    3       alerted me to the fact that he thought I was
 4    Q    And he retired in February of 2018 or so?               4       being followed.
 5    A    Correct.                                                5   Q    And how long a period of time did this occur,
 6    Q    How would you describe your working                     6       would you say, before you raised a concern
 7        relationship with Chief Flynn?                           7       about it?
 8    A    We both had a job to do. It was a                       8   A   The minute I found out, I called the mayor's
 9        professional relationship.                               9       office, so that was April -- first week of
10    Q    If you had a concern about something that              10       April.
11        was -- Well, let me just put it a different             11   Q   Of --
12        way.                                                    12   A   2018. 2017. Wait. Yeah, '17.
13            At some point in your tenure as executive           13   Q    And you mentioned that a neighbor told you
14        director, did you become concerned that you             14       that people were asking questions about you?
15        were being stalked by someone?                          15   A   Yes.
16    A    No.                                                    16   Q    What did it seem that they were trying to find
17    Q    Did you ever tell anybody in either the                17       out about you?
18        mayor's office or the chief's office that you           18   A   It had the appearance that they were trying to
19        thought someone was following you?                      19       find out if I lived there, if that was my
20    A    Yes.                                                   20       primary residence.
21    Q    And did anybody take any action to help you            21   Q   This is neighbors next to where you lived?
22        with that?                                              22   A   Down the street, yeah.
23    A    No.                                                    23   Q   And did that raise any red flags for you?
24    Q    How did you feel about that?                           24   A   Yeah, I was concerned. Well, one, because it
25    A    I was very disappointed.                               25       is my primary place of residence, and I didn't


                                                        Page 43                                                         Page 45
 1    Q   Did you know or suspect who was following you?           1       know what the police department -- They were
 2    A   Yes.                                                     2       IAD detectives, I guess, and I didn't know
 3    Q   And was it someone in the police department or           3       what on earth they would be -- what
 4        the fire department?                                     4       jurisdiction they would have to be
 5    A   Police.                                                  5       investigating me unless there was some
 6    Q   And so what did you think should happen after            6       criminal case, which turned out not to be.
 7        you raised that concern?                                 7   Q    Well, I mean, the police -- I mean, as the
 8    A   I thought that -- Well, and I was told by the            8       executive director of the Fire & Police
 9        mayor's office that they did talk to Flynn and           9       Commission, the department would have had
10        told him to leave me alone, to stop following           10       access to your residence information anyway,
11        me -- stop investigating me.                            11       right?
12           And then at one point later, there was a             12   A    Correct.
13        meeting between the mayor's office, the                 13   Q    So did it strike you as weird that way, that
14        chief's office and myself wherein Flynn didn't          14       they would be checking on that?
15        apologize but said that his investigators               15   A    Yes.
16        botched the process and it was not their                16   Q    And so did you discover what it was that they
17        intention to make me the target.                        17       were trying to find out?
18    Q   Let's go back and unpack a little bit of that.          18   A    Well, I did have a lunch meeting with Chief
19        Who were you concerned was following you?               19       Flynn about a month after I complained to the
20    A   The police department.                                  20       mayor.
21    Q   As a whole or somebody in particular?                   21   Q    So May or so?
22    A   IAD.                                                    22   A    Yes, May.
23    Q   So you thought Internal Affairs was -- What             23   Q    And was it just you and the mayor?
24        did you think they were doing?                          24   A    No, I'm sorry. It was me and the chief.
25    A   I really didn't know. I really didn't know.             25   Q    The chief. Okay.



                                                                                                          12 (Pages 42 to 45)
Halma Reporting Group, Inc.                             414-271-4466                                One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 12 of 35 Document 86-45
                                                 Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                 January 17, 2019

                                                          Page 46                                                           Page 48
 1    A    And he said -- He said the investigation was              1   A    The police department.
 2        botched, but at some point somebody thought                2   Q    Thank you. All right. Now we have all of the
 3        that I might have been stalked, and they were              3       chiefs identified, I hope. So you had a
 4        going to close that portion of the                         4       meeting with the three of them. And what did
 5        investigation because they found it not                    5       you discuss?
 6        truthful.                                                  6   A    The fact that I felt that the chief was
 7            And I said, "Well, next time you think                 7       exceeding his jurisdiction by investigating
 8        I'm being stalked, probably you should warn                8       me, to which they fought a bit but agreed.
 9        me. You should probably tell the mayor's                   9   Q    Who fought?
10        office. I am a cabinet member." But they                  10   A    The chief and his assistant chief kind of
11        never did, and he said, "I know, I know. It               11       fought that notion for a while, but then
12        got botched."                                             12       agreed. But then Chief Flynn asked me, "Are
13    Q    So had you ever told anyone you thought you              13       you planning on suing me?" And I said "No,
14        were being stalked?                                       14       I'm not. I just want this to stop. It's
15    A    Yes. No, no. I told the mayor and the city               15       creepy."
16        attorney that I believed I was being followed.            16   Q    He was concerned that you were going to sue
17        I didn't necessarily think of it as                       17       him for having you followed?
18        "stalking." But in hindsight, that's really               18   A    I don't know what he assumed.
19        kind of what it was.                                      19   Q    But he didn't describe that any further?
20    Q    And why do you say that?                                 20   A    No.
21    A    Because there was no reason to follow me, and            21   Q    But you didn't sue the chief of police?
22        I really don't know for what purpose it was               22   A    No. Correct.
23        done.                                                     23   Q    And so what else did you discuss at the
24    Q    And you mentioned that at some point you had a           24       meeting?
25        meeting with the chief and the mayor?                     25   A    It was about that. That meeting was just


                                                          Page 47                                                           Page 49
 1    A   The mayor's chief of staff.                               1        about that.
 2    Q    I misunderstood. I thought you meant the                 2    Q    In your mind at least, did that resolve the
 3        police chief and the mayor.                               3        issue?
 4    A   No.                                                       4    A   I was hopeful. I'm not really sure if it did.
 5    Q    The mayor and his chief of staff were in the             5        I was hopeful that it would, but I don't know.
 6        meeting with you?                                         6        I lacked knowledge.
 7    A   The mayor was not in the meeting. The mayor's             7    Q    And you mentioned there was another meeting.
 8        chief of staff and assistant chief and the                8        I think that was the one that you met with the
 9        chief and myself. This is separate from the               9        chief of police?
10        lunch meeting.                                            10   A   Correct.
11    Q    Let's talk about both meetings. You pick                 11   Q    And was that just the two of you?
12        which one you want to talk about first.                   12   A   Yes.
13    A   It's your rodeo. Why don't you start.                     13   Q    And when did that happen?
14    Q    How about the one with all of the chiefs and             14   A   That happened about May 5th, and then the
15        assistant chiefs?                                         15       meeting with the assistant chief and the chief
16    A   Okay. One chief, one assistant chief.                     16       of staff, that was about a month later.
17    Q    And these are assistant chief of staff and               17   Q    So beginning of June or so?
18        chief of staff?                                           18   A   Yeah.
19    A   No. It was the mayor's chief of staff.                    19   Q    So in your meeting with the chief of police,
20    Q    I'm hopelessly confused.                                 20       was it just the two of you?
21    A   The mayor's chief of staff, Chief Flynn, and              21   A   Yes.
22        then Assistant Chief William Jessup.                      22   Q    And what did you discuss?
23    Q    And he is who?                                           23   A   We discussed the fact that I had been,
24    A   Assistant chief.                                          24       quote/unquote, investigated by IAD. He blamed
25    Q    Of?                                                      25       it on a botched investigation.



                                                                                                              13 (Pages 46 to 49)
Halma Reporting Group, Inc.                               414-271-4466                                One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 13 of 35 Document 86-45
                                                    Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                January 17, 2019

                                                         Page 50                                                         Page 52
 1    Q   Into what? Did he say?                                   1        didn't really know that Sgrignuoli's
 2    A   A concern that I was being stalked. And then             2        discipline had anything to do with me until I
 3        that's when I said, "Next time I'm being                 3        read -- until I was noticed that I was named
 4        stalked, it would be really nice for you to              4        in the public record file. Well, actually,
 5        tell me," because it was May, and how long --            5        Flynn being on TV, too.
 6        how long have I been stalked, by whom --                 6           But when I read the public record file,
 7    Q   Did he ever answer those questions for you?              7        it was clear that they were looking for some
 8    A   No. And he never apologized, but he said,                8        kind of connection.
 9        "You're out of it, and we'll move on in our              9    Q    And I don't remember if we talked about this
10        investigation and come to a conclusion." And             10       or not, but at some point in February of 2018
11        I said, "Okay. Fine."                                    11       Chief Flynn retired from the Milwaukee PD,
12    Q   Did he ever tell you if they did that?                   12       right?
13    A   No.                                                      13   A   Correct.
14    Q   Do you know if there was a conclusion?                   14   Q    And what do you understand that Mr. Sgrignuoli
15    A   I believe Captain Sgrignuoli got discipline,             15       was disciplined for?
16        but I do know for a fact that the file wasn't            16   A   I'm not really sure. I don't know the
17        closed. And it wasn't closed until Alfonso               17       technical rule violations that he was alleged
18        Morales became chief.                                    18       to have violated. My understanding is he
19    Q    And how do you know it wasn't closed until              19       watched a video in the mayor's office, and my
20        Alfonso Morales became chief?                            20       understanding is the police department didn't
21    A   Because there was a public records request for           21       begin investigating that until March, April,
22        the file, and I as a public official went in             22       so the videotape had been erased. So I don't
23        and reviewed the file.                                   23       know.
24    Q    And so you mentioned that Captain Sgrignuoli            24   Q    Well, from your knowledge of the police
25        had been disciplined?                                    25       department over the years working for the


                                                         Page 51                                                         Page 53
 1    A    I believe so, yes.                                      1        city, would there be anything about Sgrignuoli
 2    Q    And how did that relate to the investigation            2        reviewing tapes at City Hall that would be
 3        we've been discussing where they thought you             3        against department policy?
 4        were being stalked? Did they think                       4    A    No.
 5        Mr. Sgrignuoli was stalking you?                         5    Q    Do you know what he was reviewing tapes of?
 6    A  I'm not really sure what they thought. I                  6    A    Just from what I read in the paper, that it
 7      didn't get that detail. But in reviewing the               7        was Market Street.
 8      public record file, it never says that in                  8    Q    Parking ramp?
 9      there. It's more they were trying to create a              9    A    No, there is no ramp. My understanding was
10      connection between the two of us, but they                 10       that it was Market Street.
11      never found one.                                           11   Q    And we'll get to that. You mentioned Chief
12    Q And so I was going to ask you about that then.             12       Flynn's comments?
13      Did you find out at some point that the                    13   A    Um-hum. Yes.
14      department was investigating whether you and               14   Q    He was actually on -- He was interviewed on TV
15      Captain Sgrignuoli were having an affair or a              15       and accused you of some things, right?
16      romantic relationship of some type?                        16   A    Correct.
17    A  I do not know what they were doing. I                     17   Q    He accused you of trying to interfere into the
18      think -- I really don't -- I never really got              18       investigation of Sgrignuoli?
19      to the bottom of what the scope of their                   19   A    He did say that, yes.
20      investigation was.                                         20   Q    Do you recall what specifically he said?
21    Q Well, then help me connect the dots between                21   A    Not really, no.
22      you found out that they were following you and             22   Q    Did you do anything to interfere with the
23      Sgrignuoli got disciplined. What happened in               23       investigation into Sgrignuoli?
24      between?                                                   24   A    No.
25    A    They continued their investigation. I                   25   Q    Did you ever talk to Internal Affairs about



                                                                                                             14 (Pages 50 to 53)
Halma Reporting Group, Inc.                              414-271-4466                                 One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 14 of 35 Document 86-45
                                                   Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                            January 17, 2019

                                                    Page 54                                                           Page 56
 1        what they might be investigating Sgrignuoli         1         relationship with Mr. Sgrignuoli. Have you
 2        for?                                                2         ever seen the memo?
 3    A   No.                                                 3     A   I have read the file but --
 4    Q    Did you ever talk to any officers in the           4     Q   It was in the press.
 5        department about what he might be under             5     A   I read -- Well, I read the official file. I
 6        investigation for?                                  6         don't know what memos may have been
 7    A   I did not. Just the chief and -- No.                7         unofficially sent out. The file I read didn't
 8        Actually, no, I didn't. No. To answer your          8         jump to that conclusion.
 9        question, no.                                       9     Q   Did the file you read explain what the
10    Q    I don't remember if we touched on this             10        department was investigating?
11        specifically. Do you know if they were              11    A   The file I read explained that they were
12        investigating if you and Mr. Sgrignuoli were        12        investigating Captain Sgrignuoli for reviewing
13        in a romantic relationship?                         13        a videotape at the mayor's office.
14    A   I'm not sure what they were investigating.          14    Q   And at some point Chief Flynn mentioned in the
15    Q  If you and Sgrignuoli had been in a romantic         15        press that you accused him of abusing his
16      relationship while you were at the Fire &             16        police powers. Do you recall seeing that?
17      Police Commission and he was a police captain,        17    A   I did, yes.
18      would that be in violation of any standard            18    Q   And what was it that you thought Chief Flynn
19      operating procedures or rules within the              19        was abusing of his police powers?
20      department?                                           20    A   Investigating me.
21             MR. RETTKO: I'm going to object.               21    Q   And what was -- Why did you think that
22      It requires her to speculate on things that           22        violated his police powers or exceeded them?
23      didn't occur, but go ahead.                           23    A   Because he had a 330 million dollar agency
24      BY MS. HEINS:                                         24        that he used to investigate the head of the
25    Q All right. I mean -- I'm asking you                   25        Fire & Police Commission. He has no



                                                    Page 55                                                           Page 57

 1        essentially a hypothetical. If Mr. Sgrignuoli   1             jurisdiction. I don't work for him. I wasn't
 2        had been in a relationship with the executive   2             on his payroll, and I found it highly
 3        director of the Fire & Police Commission,       3             inappropriate.
 4        would that have violated on his side any kind 4                  He didn't get -- As far as I know, he
 5        of standard operating procedures or rules of    5             didn't get clearance from the mayor to do
 6        the department?                                 6             that, who is my direct boss, and I thought it
 7               MR. RETTKO: If you know. If you          7             was abuse of power.
 8        have to speculate what the rules are, let her   8         Q    And in thinking that it was an abuse of power,
 9        know that as well.                              9             was that in part because the commission that
10               THE WITNESS: Well, broadening it to 10                 you worked for was tasked with hiring him
11        any relationship, no, I'm unaware of that.     11             specifically?
12        BY MS. HEINS:                                  12         A    I thought it was an abuse of power for many
13    Q    Do you think that a relationship like that    13             reasons.
14        might lead people to conclude that there was a 14         Q    Tell me the reasons you thought it was an
15        conflict of interest?                          15             abuse of power.
16               MR. RETTKO: Object again.               16         A    He was leveraging a 330 million dollar
17        BY MS. HEINS:                                  17             agency --
18    Q    I'm just asking your opinion.                 18         Q    By which you mean the Milwaukee Police
19    A    I don't know.                                 19             Department?
20    Q    Have you ever thought about it?               20         A    Correct, to investigate me. And there had
21    A    No.                                           21             been episodes in the previous year where
22    Q    Well, I don't know if you've seen the memo    22             police officers were waiting for me after
23        from Sergeant Hines -- spelled differently,    23             Fire & Police Commission meetings asking me
24        thankfully -- where they were actually         24             personal questions about this person or
25        investigating whether you were in a            25             that -- you know, Leslie Silletti didn't get



                                                                                                        15 (Pages 54 to 57)
Halma Reporting Group, Inc.                          414-271-4466                                One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 15 of 35 Document 86-45
                                                 Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                              January 17, 2019

                                                       Page 58                                                           Page 60
 1        the job.                                               1        of you and Sgrignuoli at Total Wine in
 2           So, I mean, I was hyperaware that people            2        Brookfield together?
 3        were interested in what I had to say and what          3    A    I was aware of one photo, yes.
 4        I might be doing. But I think having someone           4    Q    What did you think about that?
 5        followed or surveilled without any check or            5    A    I thought it showed two people buying a bottle
 6        balance with the mayor or the board was highly         6        of wine to go to a retirement party.
 7        inappropriate.                                         7    Q    And did you think it was appropriate that they
 8    Q    Any other reasons you thought it was highly           8        took that picture and did something with it?
 9        inappropriate?                                         9    A    Well, it was taken by a retired captain, for
10    A   I think Flynn had a conflict of interest in            10       what reason I don't know.
11        doing that.                                            11   Q    Mark Stanmeyer?
12    Q   In what way?                                           12   A    Correct. And then that caused IAD to go to
13    A   I essentially worked for the board that is his         13       Total Wine and look at their surveillance
14        boss. So even if he was fishing for some               14       video, or whatever. You know, the anti-theft
15        information on me or he had a specific goal,           15       video or whatever. What was your question?
16        it's inappropriate.                                    16       Did I --
17    Q    And not only was the commission Chief Flynn's         17       (Reporter read pending question.)
18        boss, but the commission also heard complaints         18               THE WITNESS: I think it's bizarre
19        of officers under Flynn, right?                        19       that it got to a fervor level.
20    A   Correct.                                               20       BY MS. HEINS:
21    Q   If he disciplined them?                                21   Q    You mentioned Captain Stanmeyer was retired.
22    A   Correct.                                               22       Do you know how old he is, roughly?
23    Q    Is that another reason that it would be               23   A    He's probably fifties.
24        inappropriate?                                         24   Q    Did you think that his taking that photo and
25    A   Yeah.                                                  25       making a big deal out of it was sexist, too?


                                                       Page 59                                                           Page 61
 1    Q   Did you think about that?                              1    A   I just thought it was vindictive and mean and
 2    A   Yes.                                                   2        stupid. I mean, people work at the city, they
 3    Q    Any other reasons that you thought it was             3        know each other a long time, they're friends.
 4        inappropriate?                                         4    Q    What was vindictive about it?
 5    A   No.                                                    5    A   An implication that we were -- there was
 6    Q    Have you ever heard the allegation that the           6        something nefarious in buying a bottle of
 7        department was investigating you to see if you         7        wine.
 8        had a romantic relationship with Sgrignuoli?           8    Q    So you thought he was implying that you were
 9    A   Well, that was a headline in one of the paper          9        having an affair with Sgrignuoli --
10        articles, yeah. I read it.                             10   A   I don't know what he was implying.
11    Q    Do you think in some way that's discriminatory        11   Q    -- by taking a photo?
12        against you as a woman?                                12   A   I don't know if he was implying that or if
13    A   You know, I did think about that, and I                13       that Sgrignuoli was giving me information on
14        decided not to pursue that. But do I think             14       the side. I have no idea. Who knows? It's
15        they would have -- Do I think Chief Flynn              15       best to ask them.
16        would have surveilled a male? Probably not.            16   Q    And Captain Stanmeyer took that information to
17    Q    Do you know if the department ever surveilled         17       the chief, right, Chief Flynn?
18        Sgrignuoli for that purpose?                           18   A   That's my understanding, yes.
19    A   In the file they did surveil Sgrignuoli. I             19   Q    And was it Chief Flynn who actually ordered an
20        really don't know for what purpose.                    20       investigation or surveillance into that?
21    Q    Did you ever take any steps to get                    21   A   My understanding is that it was Assistant
22        Mr. Sgrignuoli's discipline reduced in any             22       Chief Yerkes and Assistant Chief Jessup, but I
23        way?                                                   23       don't really know. That's what I gleaned from
24    A   No.                                                    24       the file.
25    Q   Are you aware that the department had photos           25   Q    And Assistant Chief Yerkes is female, right?



                                                                                                           16 (Pages 58 to 61)
Halma Reporting Group, Inc.                            414-271-4466                                  One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 16 of 35 Document 86-45
                                                Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                              January 17, 2019

                                                        Page 62                                                        Page 64
 1    A   Correct.                                                1    Q   And do you understand that she is claiming
 2    Q    I don't know the other assistant chief. Is             2        that Captain Sgrignuoli threatened her?
 3        that a man or a woman?                                  3    A   I didn't pick up on that, no.
 4    A   Man.                                                    4    Q   Do you understand that Captain Sgrignuoli was
 5    Q    Did the fact that they ordered that indicate           5        Detective Lewandowski's boss for a period of
 6        to you that there was any kind of sexism                6        time that's covered in this Complaint?
 7        involved?                                               7    A   I believe at times he was the acting captain,
 8    A   No, not really. I just thought it was bad               8        but he wasn't higher rank than that.
 9        judgment.                                               9    Q   But in any event, whatever rank he had, he was
10    Q    Through this whole process, did you ever feel          10       supervising Detective Lewandowski?
11        like the department was saying that you                 11   A   That I'm actually unclear about, but -- I
12        couldn't be a powerful woman and run a                  12       mean, the records don't lie. If the records
13        commission by yourself without the help of              13       say that.
14        some man giving you information?                        14   Q   Coming into today's deposition, what do you
15    A   Again, I don't -- Did I ever feel that way?             15       know about Detective Shannon Lewandowski?
16        No, I didn't feel that way. I do know that I            16   A   I know just the facts. I know that she filed
17        was very prepared for meetings and often Flynn          17       a complaint with my office. I know that she
18        didn't like that, and that irked him. But do            18       was later discharged. She filed a federal
19        I equate that to that some man fed me                   19       court lawsuit.
20        information? No.                                        20          And this may be out of order. She
21    Q    I have met Chief Flynn also and taken his              21       appealed her discharge, and it went to a full
22        deposition. Would it be fair to say that he             22       hearing that lasted a couple of days. It was
23        can sometimes be uncomfortable with women in            23       a unanimous decision to sustain the chief's
24        power?                                                  24       discharge.
25    A   That's my personal opinion, yes.                        25          There was a newspaper article about it.



                                                        Page 63                                                        Page 65

 1    Q    Would it also be fair to say that in your     1                 I know she appealed the board's finding to the
 2        observation, he speaks differently to men and 2                  circuit court, and the circuit court upheld
 3        women in roughly equal positions of power?     3                 the finding. And I do know that she appealed
 4    A    I have to say I didn't see that.              4                 it to the appellate court, then I believe at
 5    Q    Do you have any idea why Captain Sgrignuoli 5                   some point withdrew her appeal.
 6        was looking at tapes in the mayor's office?    6                    I listened to parts of her radio show on
 7    A    No.                                           7                 WNOV where she made allegations against a lot
 8    Q    Then or now?                                  8                 of different people. And that's about it.
 9    A    Just what I read in that public record file.  9             Q    Have you ever met her personally?
10    Q    And do you have any reason to disagree that 10              A   No.
11        Sgrignuoli served a five-day suspension --    11             Q    Have you ever reviewed her work record?
12    A    No.                                          12             A   No.
13    Q    -- for whatever transgressions he was being 13              Q    Do you know that she was a long-term police
14        investigated for?                             14                 officer with the Milwaukee Police Department?
15    A    I have no knowledge that he did not serve    15             A   Yes.
16        that.                                         16             Q    Do you know anything about her reputation
17    Q    Do you know anything about Captain           17                 within the department?
18        Sgrignuoli's discipline record with the       18             A   Yes.
19        Milwaukee Police Department?                  19             Q    What do you know about that?
20    A    No.                                          20             A   I was consistently told she was a good
21    Q    Do you know that as part of this lawsuit     21                 detective.
22        Detective Lewandowski is accusing Captain     22             Q    Did you ever have occasion to look at her
23        Sgrignuoli of lying?                          23                 personnel file?
24    A    Yes. I could glean that from reading the     24             A   No.
25        Complaint.                                    25             Q    And before she filed the complaint with the



                                                                                                           17 (Pages 62 to 65)
Halma Reporting Group, Inc.                             414-271-4466                               One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 17 of 35 Document 86-45
                                                Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                January 17, 2019

                                                        Page 66                                                            Page 68
 1        Fire & Police Commission, do you know that she          1         director of the commission?
 2        had filed previous discrimination complaints            2     A   Yes, of course. I mean, the commission went
 3        with the chief and with IAD?                            3         on to champion changing the domestic violence
 4    A   I knew that she must have or that there was             4         policy in June or July of 2017.
 5        something, because the command staff told me            5     Q    The policy within the department?
 6        they were nervous to have IAD investigate this          6     A   Yes.
 7        complaint because she had alleged unfair                7     Q    Tell me about that.
 8        treatment by IAD.                                       8     A   It heightened the scrutiny. It also required
 9    Q    You mentioned that you read her federal court          9         persons with knowledge to report it. It's all
10        complaint before coming here today?                     10        public record.
11    A   Right.                                                  11    Q    When did that policy go into effect, if you
12    Q    Did anything in that complaint surprise you or         12        recall?
13        even shock you?                                         13    A   I believe it went into effect in the fall of
14    A   I mean, I am a lawyer, so no, it didn't shock           14        2017.
15        me. No.                                                 15    Q    So if I understand what you just told me, that
16    Q    Her complaint details a number of instances            16        would mean that if a member of the police
17        that she claims she was discriminated against           17        department has knowledge that another police
18        compared to male officers, correct?                     18        department member was involved in an incident
19    A   Correct.                                                19        of domestic violence, that they have an
20    Q    Did you read all of those?                             20        obligation to report that to the department?
21    A   Not really. I kind of just read the part                21    A   Yes. There was also a lot of aftercare in the
22        where I'm named.                                        22        policy about intervention and treatment.
23    Q    That's fair. In her complaint she details a            23    Q    And prior to your working with the commission
24        number of situations where male officers were           24        to implement that, was there any specific
25        treated better than female officers within the          25        policy that addressed domestic violence or


                                                        Page 67                                                            Page 69
 1        department, and you mentioned that you've               1         domestic abuse?
 2        received other complaints at the Fire & Police          2     A   I believe so, yes.
 3        Commission about such treatment within the              3     Q    What was it about this new policy in 2017 that
 4        department.                                             4         changed or improved upon the old policy?
 5           What do you think about any of that? Do              5     A   Well, there had been an incident where a
 6        you have any opinion?                                   6         police officer had taken his life and his
 7    A   Well, in reading the complaint, I did bring to          7         wife's life, so it really brought a lot of
 8        the table the knowledge I had when I was in             8         attention to updating the policy and making it
 9        the city attorney's office. Some of the                 9         clear that the officer's goal is to help
10        specifics that were named, I know the                   10        people, and so outlined more specific protocol
11        difference between what the allegations were            11        of what to do in a responding situation and
12        against her versus the allegations against              12        what to do -- and how the department was going
13        that person, and specifically the outcome of a          13        to deal with guideposts that may tend to have
14        due process hearing in front of the commission          14        one think that there might be some domestic
15        under 62.50.                                            15        violence problems.
16           So some of that I took with a grain of               16    Q    In your work as an assistant city attorney,
17        salt, and the others I just read it because             17        did you ever go out to the scene of any
18        everybody -- everybody is entitled to swear             18        domestic violence complaints?
19        out their own complaint.                                19    A   No.
20    Q    Are you aware of instances in which female             20    Q    Did you ever go along with any of the officers
21        members of the department have actually gotten          21        on calls or investigations?
22        temporary restraining orders against male               22    A   I did, but not on a domestic violence.
23        members of the department?                              23    Q    And as part of your work doing that, did you
24    A   I am familiar, yes.                                     24        observe officers taking notes or memorializing
25    Q    Does that concern you as a former executive            25        information that would later go into their



                                                                                                             18 (Pages 66 to 69)
Halma Reporting Group, Inc.                              414-271-4466                                 One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 18 of 35 Document 86-45
                                                 Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                              January 17, 2019

                                                         Page 70                                                       Page 72
 1        report of the incident?                                   1   A   Honestly, I don't know. I relied on the
 2    A   Yes.                                                      2       third-party vendor with the testing and the --
 3    Q    And, I mean, you understand from that process            3   Q    Did you ever look at the actual questions,
 4        that it is the officer's discretion and                   4       though?
 5        experience and training about what to include             5   A    No.
 6        in that official report, right?                           6   Q    I mean just as a regular citizen, though, we
 7    A   Correct.                                                  7       want our police officers to be honest and have
 8    Q    That's part of what they're trained to do as             8       integrity, right?
 9        officers?                                                 9   A    Of course.
10    A   Yes.                                                     10   Q    As an assistant city attorney, did you ever
11    Q    And would it be fair to say that the integrity          11       run into situations where court testimony from
12        of the criminal justice process depends, at              12       a particular officer could not be offered
13        least in part, on the officer being honest and           13       because that officer had been found to have
14        complete in preparing that report of the                 14       honesty violations or had been disciplined for
15        incident?                                                15       some type of honesty issue?
16    A   I'm not sure I'm the best person to ask that;            16   A    Yes.
17        but yes, it seems logical.                               17   Q    And what effect does that have on being able
18    Q    Because, I mean, essentially the rest of the            18       to have that officer testify in court, in your
19        police investigation process starts from that            19       experience?
20        initial officer's report, right?                         20   A    I think at some point it becomes the district
21    A   I think so.                                              21       attorney's discretion, and then likewise would
22    Q    And --                                                  22       be the U.S. Attorney's discretion, and then
23                MR. RETTKO: Don't speculate. If                  23       likewise would be Grant Langley's discretion
24        you don't know, just --                                  24       if it was a municipal court matter.
25                THE WITNESS: Okay.                               25   Q    In those kinds of situations, does the


                                                         Page 71                                                       Page 73
 1        BY MS. HEINS:                                             1       prosecuting attorney, whoever that is, the DA
 2    Q    Have you ever -- Well, when you were executive           2       or the U.S. Attorney, do they have to turn
 3        director of the Fire & Police Commission, did             3       over that information about the honesty
 4        you ever sit in on any interviews of officer              4       violations to the defense?
 5        candidates?                                               5   A   I believe so. I believe that's part of
 6    A   No.                                                       6       discovery.
 7    Q    Have you ever seen question lists or the                 7   Q    And in your role, at least, and as an
 8        information that's requested of officers in               8       assistant city attorney, that would
 9        interviews?                                               9       significantly complicate your ability to
10    A   Yes.                                                     10       prosecute a case if you had to disclose that
11    Q    And at least some of the questions go to the            11       your testifying officer had honesty issues,
12        officer's honesty, right?                                12       right?
13    A   I honestly can't remember. The tests are                 13   A   I don't think I ever ran into that, frankly.
14        written by a third-party vendor that owns                14   Q    No?
15        those tests.                                             15   A   No. My analysis was more rewriting the job
16    Q    Let me ask it a different way because I think           16       description and coordinating testimony of the
17        you've answered a different question. I'm                17       district attorney, U.S. Attorney and Grant
18        talking about the actual interviews that occur           18       Langley.
19        of officer candidates.                                   19   Q    And did you ever -- As an assistant city
20    A   The oral boards?                                         20       attorney, did you ever participate in criminal
21    Q    Yes.                                                    21       cases, or were they all civil?
22    A   That's all scripted, as well.                            22   A   They were all civil.
23    Q    Right. And part of the script goes to the               23   Q    In your time either at the city attorney's
24        honesty and integrity of the person being                24       office or at the Fire & Police Commission, are
25        interviewed, right?                                      25       you aware of any sex discrimination complaints



                                                                                                          19 (Pages 70 to 73)
Halma Reporting Group, Inc.                              414-271-4466                               One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 19 of 35 Document 86-45
                                                    Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                               January 17, 2019

                                                       Page 74                                                           Page 76
 1        against the Milwaukee Police Department that           1     A   Yes.
 2        were sustained?                                        2     Q    And that was what you told him was what you
 3    A   Do you mean by the MPD?                                3         thought was an abuse of police powers, or was
 4    Q    Either by the police department or by a court         4         that something different?
 5        or by an administrative agency.                        5     A   No. I never intervened on Sgrignuoli's
 6    A   Did you include MPD?                                   6         behalf. I intervened on my behalf.
 7    Q    Yes.                                                  7     Q    In what way?
 8    A   I'm aware of some with MPD, and I am aware of          8     A   I said "Stop surveilling me."
 9        some sustained -- or findings of probable              9     Q    Do you know why he made this statement about
10        cause at the Equal Rights Division before a            10        you attempting to intervene on Sgrignuoli's
11        hearing on the merits, and that's about it.            11        behalf?
12        I'm going to get some water.                           12    A   I think he was -- what's the right word --
13                MS. HEINS: Sure. We can take a                 13        lying.
14        five-minute break, too, if people want to.             14    Q    Do you have any knowledge about why he would
15        (Off the record.)                                      15        lie about that?
16        BY MS. HEINS:                                          16    A   I think -- No, I don't.
17    Q    I'll have you take a look at what we marked as        17                 MR. RETTKO: I'm going to object.
18        Exhibit 7 to your deposition and Exhibit 8 to          18        It requires speculation on her behalf.
19        your deposition. Now, not necessarily in this          19        BY MS. HEINS:
20        particular format, but have you seen these             20    Q    I'm asking if you have any knowledge.
21        articles that came out in the Milwaukee                21    A   No.
22        Journal Sentinel?                                      22    Q    In your experience working with Chief Flynn,
23    A   Yes.                                                   23        is he an honest person?
24    Q    And earlier when we were talking about Chief          24    A   In my opinion, he is not.
25        Flynn's accusations against you and your               25    Q    And this statement in particular you think was


                                                       Page 75                                                           Page 77

 1        accusations against him, is that roughly what 1                  not honest on his part?
 2        Exhibits 7 and 8 covered in the press?           2           A    Correct.
 3    A    Let me read them.                               3           Q    Did the commission itself or -- Did the
 4    Q    Take your time.                                 4               commission ever investigate anything relating
 5    A    Okay. I read it. I don't recall the             5               to the department using surveillance against
 6        question.                                        6               you?
 7    Q    I just asked you about these particular         7           A    I recall the chair coming out pretty strongly
 8        documents. My question -- I mean, the first      8               indicating that it would be investigated. I
 9        question, I guess, is were you ever concerned 9                  do know that the whole shoot and caboodle was
10        that Captain Sgrignuoli was stalking you?       10               sent to the district attorney.
11    A    No.                                            11           Q    What do you mean?
12    Q    Or following you?                              12           A    The idea that a file was leaked and that the
13    A    No.                                            13               investigation remained open and the fact that
14    Q    Did you have any fear for your safety from     14               I had been surveilled was sent to the district
15        Captain Sgrignuoli?                             15               attorney for review.
16    A    No.                                            16           Q    For what purpose, do you know?
17    Q    And in Exhibit 8 in the third paragraph, Chief 17           A    Misappropriation of resources.
18        Flynn stated that you attempted to intercede 18              Q    What did the district attorney have the power
19        in an internal investigation on behalf of the   19               to do if he had found that there had been a
20        subject, and that's referring to Sgrignuoli,    20               misuse of resources?
21        right?                                          21           A    I'm not sure because I'm not the one that
22    A    Yes.                                           22               referred it.
23    Q    So he's accusing you of doing something to     23           Q    Who did refer it?
24        intervene in the investigation of Sgrignuoli.   24           A    Chief Morales.
25        Do you understand that?                         25           Q    And did he ever say why he referred it to the



                                                                                                            20 (Pages 74 to 77)
Halma Reporting Group, Inc.                             414-271-4466                                 One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 20 of 35 Document 86-45
                                                 Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                                  January 17, 2019

                                                        Page 78                                                              Page 80
 1        DA?                                                     1          anything about.
 2    A   No. He didn't really elaborate.                         2      Q    Do you think that had anything to do with
 3    Q    Do you have any understanding of why he would          3          Chief Flynn's resignation from the department?
 4        refer it to the DA?                                     4      A    I would just be speculating.
 5    A   I think there was some questions about the              5      Q    Well, what's your opinion? Do you think it
 6        file being leaked and parts of the file being           6          was?
 7        missing, and there was the issue of a flash             7      A    I can't say. I don't have reason to
 8        drive that wasn't in the file.                          8          disbelieve that he wanted to leave after 10
 9    Q    What file are we talking about?                        9          years, so --
10    A   The Internal.                                           10     Q    Aside from evaluating whether to issue
11    Q    Internal Affairs' file?                                11         criminal charges, would there be any other
12    A   Yes.                                                    12         outcome that could come from the district
13    Q    And this is the Internal Affairs' file                 13         attorney's office if it were referred to him?
14        governing what?                                         14     A    No. Just an investigation.
15    A   The investigation into Sgrignuoli where they            15     Q    Let's take a look at Exhibit 9 to your
16        also surveilled me.                                     16         deposition. Can you tell me what Exhibit 9
17    Q    And what was the issue of a flash drive being          17         is?
18        missing?                                                18     A    It's my resignation letter.
19    A   I don't know. I just remember hearing that a            19     Q    Why did you resign from the Fire & Police
20        flash drive was missing, and I don't even know          20         Commission effective April 23rd, 2018?
21        if that's true.                                         21     A    I received -- Well, the mayor's chief of staff
22    Q    Well, the district attorney is the person who          22         resigned or retired about a week previous to
23        decides whether to bring criminal charges,              23         this, and so there was a new chief of staff,
24        right?                                                  24         and he called me on the Friday before the
25    A   Correct.                                                25         Monday and said, "The mayor wants to take the



                                                        Page 79                                                              Page 81
 1    Q    So if the district attorney received that              1          commission in a different direction. We would
 2        referral from the chief of police, as you               2          ask that you tender your resignation," so I
 3        mentioned, it would be his job to decide                3          did.
 4        whether anybody should be charged criminally            4      Q    Had you ever worked with Paul Vornholt before?
 5        in any aspect of that investigation, right?             5      A   No.
 6    A    Yeah.                                                  6      Q    You mentioned he was the new chief of staff?
 7    Q    Are you aware whether anyone was charged               7      A   Correct.
 8        criminally?                                             8      Q    Who was the old chief -- the old outgoing
 9    A    I am not aware, no.                                    9          chief of staff?
10    Q    Do you know if the DA's review is still                10     A   Patrick Curley.
11        ongoing?                                                11     Q    Do you know if Patrick Curley had any issues
12    A    I do not know.                                         12         with you as executive director of the Fire &
13    Q    Have you ever been charged criminally?                 13         Police Commission?
14    A    No.                                                    14     A   I believe he did not.
15    Q    Do you know if Captain Sgrignuoli was charged          15                MS. HEINS: All right. Why don't we
16        criminally with anything?                               16         take a quick break and I'll see if I have
17    A    I'm unaware that he has been. And I don't              17         anything more.
18        think it was referred to evaluate criminality           18                THE WITNESS: Okay.
19        of my conduct or Captain Sgrignuoli's conduct.          19         (Off the record. Recess taken.)
20        I think it was Chief Flynn's. Actually, I               20         BY MS. HEINS:
21        know that it was Chief Flynn's.                         21     Q    I just have a few additional follow-ups. We
22    Q    In ordering the surveillance or in some                22         talked about the meetings that you describe in
23        other --                                                23         the spring of 2017 that involved the mayor and
24    A    Just the whole -- All parts of that                    24         the chief and the other people, right?
25        investigation that I don't really know                  25     A   The mayor -- The mayor's chief of staff. Not



                                                                                                               21 (Pages 78 to 81)
Halma Reporting Group, Inc.                               414-271-4466                                 One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 21 of 35 Document 86-45
                                                    Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                               January 17, 2019

                                                       Page 82                                                         Page 84
 1        the mayor.                                             1    A   No. I mean, I have speculation, but I don't
 2    Q    Did you ever meet directly with the mayor             2        really have an opinion.
 3        about the investigation that was being done            3    Q    Did you think it was some of the chief's doing
 4        that they were saying you were a part of?              4        that the file remained open?
 5    A   Yes. I had several meetings with the chief of          5    A   Yes.
 6        staff one on one, but then I also had a                6    Q    And by that I mean Chief Flynn?
 7        meeting or two with the mayor and his chief of         7    A   Yes.
 8        staff.                                                 8    Q    And how long after Chief Flynn left the
 9    Q    Can you describe, at least in general terms,          9        department was it before Chief Morales assumed
10        what their reaction was to hearing from you            10       the helm officially as police chief?
11        that you had been surveilled by the                    11   A   There is definitely an answer for that in the
12        department?                                            12       Fire & Police Commission website, but I
13    A   They acted with disbelief and that the mayor           13       believe it was maybe a week or two.
14        was going to reach out to the chief and say            14   Q    So it was pretty close in time?
15        "If this is going on, it has to stop."                 15   A   Yeah. It was within a week or two, but I just
16    Q    So at least to your interactions with the             16       don't recall.
17        mayor and his staff, they seemed to not                17   Q    And what's your understanding as to how soon
18        support having you surveilled?                         18       Chief Morales closed that investigation after
19    A   Correct.                                               19       he became chief?
20    Q    And that they were going to do -- to at least         20   A   I think within the first week of him becoming
21        speak to Chief Flynn to make that stop?                21       chief.
22    A   Correct.                                               22   Q    And how did you find out about that?
23    Q    Do you know whether they actually did reach           23   A   Because he told me.
24        out to the chief?                                      24   Q    What did he tell you?
25    A   I don't know when they would have, but they            25   A   He told me that -- Well, actually, he just



                                                       Page 83                                                         Page 85
 1        represented to me that they both had.         1                 said he was pulled aside by Inspector Gordon,
 2    Q    They both had asked the police chief to knock2                 who said that many of the files at IAD were a
 3        off surveilling you?                          3                 mess and many public records requests were a
 4    A Yes.                                            4                 mess, including this one for the IAD file that
 5    Q You mentioned that you had viewed the public 5                    we're talking about, and that --
 6      records file on the investigation, and you      6                    And so they tried to get on top of the
 7      mentioned that the file was not closed until    7                 public records issues and closed the IAD files
 8      Morales became the chief. What was it about     8                 that needed to be closed. And they were
 9      the file that you discovered had not been       9                 really telling me this in my capacity as
10      closed until he became chief?                  10                 executive director because it wasn't specific
11    A It was still considered open and pending in    11                 to mine. It was a group of complaints.
12      the department's Internal Affairs Division.    12             Q    And so Morales became chief while you were
13    Q And that included the surveillance of you,     13                 still executive director of the Fire & Police
14      that investigation?                            14                 Commission?
15    A Yes.                                           15             A    Correct.
16    Q And at the time that you saw that it was still 16             Q    Going back a little further in our discussion,
17      open, had Sgrignuoli already been disciplined? 17                 you mentioned that when you looked through
18    A Yes.                                           18                 Ms. Lewandowski's complaint there was a case
19    Q So in your mind, at least, was there any       19                 mentioned in her complaint that you knew the
20      reason for that file to have remained open?    20                 outcome from your work with the Fire & Police
21    A No. Correct. No, there was no reason for it    21                 Commission. Is that correct?
22      to have remained open.                         22             A    I knew the outcome from having been in the
23    Q And did you have any opinion about why the 23                     city attorney's office.
24      file was still open until Chief Morales closed 24             Q    And what case in particular was that, do you
25      it?                                            25                 remember?



                                                                                                          22 (Pages 82 to 85)
Halma Reporting Group, Inc.                            414-271-4466                                 One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 22 of 35 Document 86-45
                                                   Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                                              January 17, 2019

                                                         Page 86                                                      Page 88
 1    A   I believe it was Culver.                                  1               MS. HEINS: I don't have anything
 2    Q   And what do you recall the outcome having been            2         further.
 3        of the Culver case?                                       3               MR. PEDERSON: I have nothing.
 4    A   I did not work on it, so I don't even recall              4         (Deposition concluded at 12:30áp.m.)
 5        the allegations; but there was something where            5
 6        the prosecution's case wasn't very strong                 6
 7        because the witnesses weren't called and                  7
 8        neither was the officer.                                  8
 9    Q   And when you say "they weren't called," what              9
10        do you mean?                                             10
11    A   They were not called to testify at the 62.50             11
12        hearing, and so the board felt that the                  12
13        allegations lacked proof.                                13
14    Q   I'm seeing if I can find the case you're                 14
15        referring to here. I'm just going to show you            15
16        this. This is my copy of the Amended                     16
17        Complaint, ECF Document 47. I'm looking on               17
18        page four, paragraph 18. Can you tell me if              18
19        that's the paragraph you were referring to?              19
20    A   Yes.                                                     20
21    Q   And so the last sentence of paragraph 18                 21
22        indicating, "He was never criminally charged."           22
23        To your understanding, that is a correct                 23
24        statement?                                               24
25    A   I don't know if he was criminally charged,               25


                                                         Page 87                                                      Page 89
 1        frankly. I just -- I know that the chief                  1   STATE OF WISCONSIN)
 2        fired him and the board overturned, so                    2                  ) SS:
 3        that's -- I disagree that that is a comparator            3   COUNTY OF WAUKESHA)
 4        to Ms. Lewandowski.                                       4      I, Beth Zimmermann, a Registered Professional
 5    Q    And why do you disagree?                                 5   Reporter and Wisconsin Notary Public, certify that
 6    A    Because in her case the board felt differently           6   MARYNELL REGAN swore under oath to tell the truth, the
 7        and sustained the termination.                            7   whole truth, and nothing but the truth, and that I
 8    Q    But setting aside the board, looking just at             8   stenographically reported and reduced to typewriting
                                                                    9   the deposition.
 9        the conduct, do you have any issue with
                                                                   10      I certify that I am neither related to nor an
10        Culver's conduct being compared to
                                                                   11   employee of any party or attorney to this action, and
11        Lewandowski's conduct?
                                                                   12   I certify that I have no financial interest in the
12    A    Well, not to wordsmith, but Chief Flynn was
                                                                   13   matter.
13        consistent with both of them in terminating,
                                                                   14
14        in discharging. And a panel board made up of
                                                                   15   Dated January 24, 2019.
15        different commissioners, with a different city
                                                                   16
16        attorney prosecuting than in Ms. Lewandowski's
                                                                   17
17        case, I think it doesn't show disparate                  18
18        treatment. But what he did, if have proven to            19              ______________________________
19        be true, yeah, I think is terrible.                                      BETH ZIMMERMANN
20    Q    But to your memory, at least, whether or not            20
21        Culver was criminally charged, he was never              21
22        criminally convicted of the offense that's in            22
23        the paragraph I read?                                    23   Court Reporter and Notary Public
24    A    I don't know if he was charged or convicted.            24   My Commission Expires 10/21/2021.
25        I sort of doubt it, but --                               25



                                                                                                           23 (Pages 86 to 89)
Halma Reporting Group, Inc.                               414-271-4466                              One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 23 of 35 Document 86-45
                                                     Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                    January 17, 2019
                                                                                           Page 90

         A           agreed 48:8,12      April 4:13 44:9      39:25 46:16        13:23 15:15
 ability 73:9        ahead 54:23           44:10 52:21        69:16 72:10        17:14 19:16,18
 able 23:20 72:17    alarmist 34:6         80:20              73:1,2,8,17,17     20:18,19 21:3
 absent 36:11        aldermen 11:14      areas 15:10          73:20 77:10,15     22:9 26:12
 abuse 57:7,8,12     alderpersons        Arlene 37:17         77:18 78:22        28:25 32:8
   57:15 69:1          11:6              article 2:8,8        79:1 87:16         36:12,25 50:15
   76:3              alerted 44:3          64:25              89:11              51:1 64:7 65:4
 abusing 56:15       Alfonso 50:17       articles 59:10     attorney's 27:18     68:13 69:2
   56:19               50:20               74:21              30:11 67:9         73:5,5 81:14
 accepted 18:10      allegation 59:6     aside 13:4 19:12     72:21,22 73:23     84:13 86:1
 access 41:4         allegations           28:3 80:10         80:13 85:23      believed 46:16
   45:10               30:25 65:7          85:1 87:8        attorney/client    best 61:15 70:16
 accident 22:24        67:11,12 86:5     asked 19:14          14:4,7           Beth 1:14 89:4
   23:4,12             86:13               29:18 32:15      audited 8:10         89:19
 accusations         alleged 32:6          48:12 75:7         30:12,22         better 66:25
   74:25 75:1          40:11 52:17         83:2             auditing 31:3      big 60:25
 accused 53:15         66:7              asking 14:6,14       39:24            bit 5:21 19:22
   53:17 56:15       Amended 86:16         35:9 44:1,14     authority 9:18       30:23 39:3
 accusing 63:22      American 16:1         54:25 55:18        9:18 24:18         43:18 48:8
   75:23             analysis 73:15        57:23 76:20      automatically      bizarre 60:18
 ACLU 15:18,24       analyst 7:20        aspect 10:20         41:8             blamed 49:24
 acronym 31:24         8:20                16:17 79:5       availability       board 6:17 9:5
 act 9:25            answer 10:6         assess 25:19         38:12              9:23 10:4 11:3
 acted 82:13           50:7 54:8         assessed 12:23     available 25:20      27:16 28:2
 acting 14:23          84:11             assigned 8:12        41:14              35:12,13 37:19
   64:7              answered 71:17      assignments        aware 17:18          38:6 58:6,13
 action 42:21        answering 11:11       24:21              22:16 59:25        86:12 87:2,6,8
   89:11             anti-theft 60:14    assist 10:18         60:3 67:20         87:14
 actions 18:7        anybody 38:19         16:15 40:1         73:25 74:8,8     boards 71:20
 actual 71:18          42:17,21 79:4     assistant 1:24       79:7,9           board's 65:1
   72:3              anyway 45:10          3:17,22 4:4,15   a.m 1:14           body 41:19
 additional 20:17    apologize 43:15       4:20 14:18,25                       booking 27:22
                     apologized 50:8       32:7 34:1,8              B          boss 57:6 58:14
   81:21
 addressed 68:25     appeal 12:21,23       39:25 47:8,15    back 5:20 19:13      58:18 64:5
 administering         20:18 65:5          47:16,17,22,24     21:10 29:21      botched 43:16
   8:4               appealed 23:19        48:10 49:15        33:11 41:17        46:2,12 49:25
 administration        39:19 64:21         61:21,22,25        43:18 85:16      bottle 60:5 61:6
   7:12                65:1,3              62:2 69:16       background         bottom 51:19
 administrative      appeals 9:19          72:10 73:8,19      8:13 15:15       boxes 6:8
   7:19 24:3,8       appear 28:6         assume 19:4          23:2             break 21:18
   74:5              appearance 27:4     assumed 48:18      backtrack 38:10      25:18 37:5
 administrator         44:18               84:9             bad 62:8             74:14 81:16
   9:24              APPEARANCES         as-needed 25:16    balance 58:6       brevity 19:20
 advice 13:16          1:19              ATTACHED 2:10      based 31:19        briefed 7:3
 advise 7:1 38:19    appeared 36:15      attempted 75:18    basically 24:18    briefly 31:21
 advised 30:18       appearing 1:21      attempting         basis 25:16          40:7 41:17
   35:20               1:23,25             76:10              34:24            bring 12:13 67:7
 affair 51:15 61:9   appears 5:17        attend 28:14       Beasley 29:24        78:23
 Affairs 8:11 39:5   appellate 65:4        40:6               30:15 35:16      broad 8:8,9
   39:8,16 40:1      appointment         attention 12:13    Beasley's 31:7     broadening
   40:25 43:23         15:16               69:8             becoming 3:22        55:10
   53:25 78:11,13    apprised 39:17      attorney 1:20,22     14:16 84:20      Broadway 1:24
   83:12               39:21 41:8          1:24 4:4,16,20   beginning 49:17    Brookfield 1:22
 aftercare 68:21     appropriate           13:9,17,21       behalf 1:21,23       60:2
 agency 56:23          22:10 60:7          14:18 15:1,3       1:25 75:19       brought 17:9
   57:17 74:5        approximately         19:6,13 25:9       76:6,6,11,18       35:16 69:7
 agendas 9:25          5:14                34:9,16 36:24    believe 8:19       budget 11:6

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 24 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                 January 17, 2019
                                                                                        Page 91

 Building 1:24    charged 79:4,7        14:18,19,25        45:9 54:17         36:2 39:3,23
 bureaus 5:18       79:13,15 86:22      16:6,8 27:8,18     55:3 56:25         58:18 66:2
 busy 27:20         86:25 87:21,24      33:6,12 34:8       57:9,23 58:17      67:2 69:18
 buying 60:5 61:6 charges 78:23         34:16,18,20        58:18 62:13        73:25 85:11
                    80:11               35:2,4,12          66:1 67:3,14     complete 37:3
         C        chart 2:4 5:3,8       39:25 46:15        68:1,2,23 71:3     70:14
 cabinet 6:25       5:14 6:2,7          53:1,2 61:2        73:24 77:3,4     completed
   46:10            41:17               67:9 69:16         80:20 81:1,13      25:23
 caboodle 77:9    check 58:5            72:10 73:8,19      84:12 85:14,21   complicate 73:9
 call 25:24 31:13 checking 45:14        73:23 85:23        89:24            comprehensive
 called 25:19     checks 8:13           87:15            commissioners        21:12
   35:18,22,22    chief 6:2 9:15      civil 1:12 73:21     10:3 11:13       concern 12:17
   44:8 80:24       10:14,15 17:16      73:22              24:21 26:1,13      13:24 33:16
   86:7,9,11        23:15 32:7        civilian 5:24        26:16 27:6         34:1 42:10
 calls 69:21        34:1 41:20,22     claim 18:4           28:16 37:19        43:7 44:6 50:2
 candidates 8:5     42:1,7 45:18      claiming 64:1        38:4,12,16,21      67:25
   8:14 71:5,19     45:24,25 46:25    claims 34:18         87:15            concerned 28:5
 capacities 34:21   47:1,3,5,8,8,9      66:17            Common 10:1          33:1,5 42:14
 capacity 13:25     47:16,16,17,18    clear 52:7 69:9      11:2               43:19 44:24
   35:10 39:1       47:19,21,21,22    clearance 57:5     communicati...       48:16 75:9
   85:9             47:24 48:6,10     clerk 15:21          7:22 11:3        concerning 16:1
 Capitol 1:22       48:10,12,21       close 46:4 84:14   community 7:23     concerns 12:14
 captain 50:15      49:9,15,15,19     closed 36:19       comparator 87:3    conclude 55:14
   50:24 51:15      50:18,20 52:11      50:17,17,19      compare 21:16      concluded 88:4
   54:17 56:12      53:11 54:7          83:7,10,24         22:3             conclusion
   60:9,21 61:16    56:14,18 58:17      84:18 85:7,8     compared 66:18       50:10,14 56:8
   63:5,17,22       59:15 61:17,17    closely 9:24         87:10            Conclusions
   64:2,4,7 75:10   61:19,22,22,25    coffee 25:20       compelled 40:9       23:25
   75:15 79:15,19   62:2,21 66:3      come 11:15 12:7    complainant        concur 20:13
 car 12:15 22:24    74:24 75:17         50:10 80:12        39:12            conduct 79:19
   23:3             76:22 77:24       coming 10:4        complained           79:19 87:9,10
 care 7:23          79:2,20,21          37:1 64:14         45:19              87:11
 Carlson 15:7       80:3,21,23          66:10 77:7       complaining        conducting 40:2
 Carr 23:4          81:6,8,9,24,25    command 11:7         31:17,18         conflict 28:6,8
 carrying 10:19     82:5,7,14,21        29:12 36:11      complaint 2:4,5      29:13 36:12,16
 case 1:5 13:17     82:24 83:2,8        66:5               12:8,9 16:9,24     38:18 55:15
   13:22 14:13      83:10,24 84:6     commencing           17:6 18:6          58:10
   16:2,5,9,12,17   84:8,9,10,18        1:14               19:15,20 20:16   confused 47:20
   26:8 31:7        84:19,21 85:12    comments             21:4,8,15        connect 51:21
   36:20,22 40:13   87:1,12             53:12              22:10,17,22      connection
   41:6 45:6      chiefs 12:24        commission 4:6       28:21 30:21        10:10 51:10
   73:10 85:18,24   47:14,15 48:3       4:7 5:10 6:4,8     31:14 32:13        52:8
   86:3,6,14 87:6 chief's 24:1          6:9,13,16,18       33:20,23 35:1    considered 6:3
   87:17            42:18 43:14         7:13 8:23 9:6      36:10 63:25        6:23,25 7:6 9:3
 cases 4:19 73:21   64:23 84:3          10:13,18,19        64:6,17 65:25      10:8 83:11
 cause 74:10      circuit 65:2,2        11:17,19 12:4      66:7,10,12,16    consist 7:17 8:8
 caused 60:12     circulated 38:17      13:7,11,15         66:23 67:7,19    consistent
 certain 38:4     citizen 8:9 12:9      14:18 15:17        85:18,19 86:17     87:13
 certify 89:5,10    12:10 13:4          17:24 18:17,21   complaints 8:10    consistently
   89:12            18:6 22:10          20:24 23:20,24     9:19 12:4,6,17     65:20
 chair 9:25 77:7    39:23 72:6          24:4 25:8,10       13:4,5,6 17:10   consult 26:10
 champion 68:3    citizens 9:19         25:12 28:3,22      17:15,18,21,23   consulted 26:17
 change 9:9       city 1:6,24 3:24      29:1,7,23 30:1     18:24 20:23      contact 24:17
 changed 69:4       4:4,15,20,23        30:18,22 31:11     29:7,16,25         39:14
 changing 68:3      4:24 11:22          33:25 34:7         30:9,17 31:10    contacts 38:11
 chapter 15:24      12:11,12 13:8       35:17 37:10        32:4,24 33:2     continued 51:25
 charge 6:10 8:3    13:9,17,18          39:4,20 41:18      33:17 35:16      contract 25:14

Halma Reporting Group, Inc.             414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 25 of 35 Document 86-45
                                     Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                    January 17, 2019
                                                                                           Page 92

   25:15,17          court 1:1 16:18     delegated 24:18      65:21            discover 45:16
 contracted 25:9       24:22 64:19       department 5:4     detectives 45:2    discovered 83:9
   25:11               65:2,2,4 66:9      5:15,22 6:10      develop 34:9       discovery 16:14
 control 5:24          72:11,18,24        8:14,17,24 9:4    difference 67:11     73:6
 conversations         74:4 89:23         9:10,21 10:9      different 34:21    discretion 70:4
   35:15             coverage 15:14       10:12 11:8          42:11 65:8         72:21,22,23
 convicted 87:22     covered 64:6         12:18,19,22         71:16,17 76:4    discriminated
   87:24               75:2               13:5,13 16:7        81:1 87:15,15      34:22 66:17
 cooperative         create 51:9          17:5,9,11 18:7    differently        discrimination
   15:22             created 24:2         23:21 29:9,18       55:23 63:2         2:4 33:18 35:6
 coordinated         creepy 48:15         33:4,8,10,13        87:6               66:2 73:25
   24:20             criminal 45:6        33:15,19 34:11    direct 7:6,10      discriminatory
 coordinates           70:12 73:20        34:13 36:5,6        57:6               59:11
   26:7                78:23 80:11        36:16 41:1        direction 7:3      discuss 25:25
 coordinating        criminality          43:3,4,20 45:1      81:1               48:5,23 49:22
   73:16               79:18              45:9 48:1         directive 9:16     discussed 49:23
 COPIES 2:10         criminally 79:4      51:14 52:20,25    directly 6:23      discussing 51:3
 copy 20:9 86:16       79:8,13,16         53:3 54:5,20        11:14 82:2       discussion
 core 11:11 23:16      86:22,25 87:21     55:6 56:10        director 4:5         85:16
 corporation           87:22              57:19 59:7,17       5:10,13 6:12     disparate 87:17
   3:17,22           Crivello 15:7        59:25 62:11         7:7,15,20,22     disputes 15:14
 correct 4:9,11      Culver 86:1,3        63:19 65:14,17      9:1,22 10:17     disrespect 12:14
   4:25 5:11,14        87:21              67:1,4,21,23        13:14,25 14:17   disseminating
   5:24 6:6,14,19    Culver's 87:10       68:5,17,18,20       18:9 33:25         20:4
   8:6,21 10:16      Curley 81:10,11      69:12 74:1,4        37:9,11,15,22    district 1:1,1
   12:5,20 13:2,3    currently 3:12       77:5 80:3           39:7 40:24         30:11 36:24
   14:20 15:4,5      CV 1:5               82:12 84:9          41:23 42:2,14      72:20 73:17
   17:6,7,11,12                          departments          45:8 55:3 68:1     77:10,14,18
   18:22,23 19:8             D            5:23                71:3 81:12         78:22 79:1
   22:23 23:18,21    DA 73:1 78:1,4      department's         85:10,13           80:12
   23:22 24:5        database 41:4        83:12             directors 7:11     Division 8:11
   25:5,6 33:9       dated 19:25         depended 29:12       35:13              16:17 39:5
   34:15,19 35:14     21:12 23:14        depends 70:12      disagree 9:15        74:10 83:12
   37:25 39:6         89:15              deposition 1:10      63:10 87:3,5     doctrine 40:17
   40:4,21 41:10     day 1:13 24:25       3:1 5:2 16:23     disappointed       document 19:10
   41:16,21 42:5     days 64:22           20:5,11,22          42:25              23:23 24:2
   45:12 48:22       DA's 79:10           23:10 28:20       disbelief 82:13      86:17
   49:10 52:13       deal 12:7 22:14      62:22 64:14       disbelieve 80:8    documents 2:18
   53:16 57:20        34:17 60:25         74:18,19 80:16    discharge 24:19      16:16 75:8
   58:20,22 60:12     69:13               88:4 89:9           28:1 64:21,24    doing 27:20 39:8
   62:1 66:18,19     December 23:14      deputy 14:23       discharged           43:24 51:17
   70:7 77:2         decide 79:3         describe 9:8         64:18              58:4,11 69:23
   78:25 81:7        decided 59:14        30:23 35:5        discharging          75:23 84:3
   82:19,22 83:21    decides 78:23        40:7 42:6           87:14            dollar 56:23
   85:15,21 86:23    decision 25:24       48:19 81:22       disciplinary         57:16
 correctly 36:13      26:6,11,19          82:9                27:3,11 28:1     domestic 68:3
 Council 10:2         28:9,10,12         described 11:1       38:1,22            68:19,25 69:1
   11:2               64:23               19:1              discipline 12:23     69:14,18,22
 counsel 2:11        deemed 14:23        description 2:3      39:19 50:15      dots 51:21
   3:17,23 13:9      default 36:13        73:16               52:2 59:22       doubt 87:25
   17:1 27:16,17     Defendant 1:7       design 27:6          63:18            draft 26:12
   28:4 29:19         1:25               desk 17:25         disciplined        drafted 24:22
 counseling 32:2     defending 34:18     detail 51:7          50:25 51:23      draw 10:10
 County 3:15         defense 15:13       details 66:16,23     52:15 58:21      drive 1:22 78:8
   89:3               15:23 73:4         detective 17:4       72:14 83:17        78:17,20
 couple 4:2 64:22    definitely 84:11     23:2,3 63:22      disclose 73:10     dropped 17:25
 course 68:2 72:9    delegate 27:7        64:5,10,15        disclosure 4:18    due 28:11 67:14

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 26 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                       January 17, 2019
                                                                                              Page 93

 duly 3:3              24:25 25:5,10      familiar 67:24        74:9              follow 32:24
 duties 8:11           27:5,9             Family 16:1         finds 38:12           38:13 46:21
  13:24 24:15        examiners 25:11      far 57:4            fine 21:24 31:8     followed 44:4
 duty 31:20          example 11:8         farmed 18:11          50:11               46:16 48:17
                     exceeded 56:22       fear 75:14          fire 4:5,7 5:10       58:5
         E           exceeding 48:7       February 42:4         6:4,8,12,15,18    following 42:19
 earlier 74:24       executive 4:5          52:10               7:12 8:23 9:6       43:1,10,19
 earth 45:3            5:9,13 6:12 7:7    fed 62:19             10:12 11:7,16       51:22 75:12
 EASTERN 1:1           7:15 9:1,22,25     federal 1:12          11:19 12:4,18     follows 3:6
 ECF 86:17             10:17 13:14,25       16:18 64:18         12:22 13:7,11     follow-up 30:20
 Ed 17:16,19           14:17 33:25          66:9                13:15 14:17       follow-ups 20:17
   41:23               37:9,21 39:7       feel 27:15 42:24      15:17 17:23         81:21
 EEO 18:4 22:10        40:24 41:23          62:10,15,16         18:16 20:24       force 12:16
 effect 68:11,13       42:1,13 45:8       felt 29:12 34:22      23:19,23 25:7     format 74:20
   72:17               55:2 67:25           48:6 86:12          25:10 28:22       former 67:25
 effective 5:5         71:2 81:12           87:6                29:6,23,25        fought 48:8,9,11
   80:20               85:10,13           female 31:9 32:4      30:18 31:11       found 23:15
 either 12:18        exhibit 2:1 5:2        33:1,16 34:2        33:24 34:7          37:2 44:8 46:5
   13:16 29:18         18:14,15 19:5        37:11,15 61:25      37:10 41:18         51:11,22 57:2
   42:17 73:23         19:23 20:5,7         66:25 67:20         43:4 45:8           72:13 77:19
   74:4                20:11,22 21:15     fervor 60:19          54:16 55:3        four 7:24 8:1
 elaborate 78:2        21:16,25 22:3      fifties 60:23         56:25 57:23         86:18
 emergency 7:21        22:4,5,18,22       file 12:8 20:18       66:1 67:2 71:3    FPC 11:12 31:3
 employed 3:12         23:10,13 26:9        29:2,4 30:12        73:24 80:19       Frank 1:24
   3:23,24 15:25       28:20 41:18          30:14,23 31:4       81:12 84:12       frankly 27:20
   17:8 25:7           74:18,18 75:17       33:20 41:10         85:13,20            73:13 87:1
 employee 89:11        80:15,16             50:16,22,23       fired 87:2          frequently 7:4
 employment          exhibits 2:10          51:8 52:4,6       firing 9:17           35:18
   1:20 15:12          3:1 19:16 25:2       56:3,5,7,9,11     firm 19:6,14        Friday 80:24
 engaged 40:11         26:24 75:2           59:19 61:24       firms 15:6,11,12    friends 61:3
 entire 38:6         experience 18:3        63:9 65:23        first 3:3,10 20:2   front 17:25 24:3
 entities 11:4         70:5 72:19           77:12 78:6,6,8      23:12 24:17         67:14
 entitled 67:18        76:22                78:9,11,13          37:15 44:9        fruit 40:16
 entity 6:10,11      Expires 89:24          83:6,7,9,20,24      47:12 75:8        fulfill 39:22
 episodes 57:21      explain 31:21          84:4 85:4           84:20             full 30:10 37:3
 equal 16:16 63:3      56:9               filed 13:23         fishing 58:14         41:4 64:21
   74:10             explained 35:20        16:14 17:16,18    fitness 31:19       fully 36:23
 equate 62:19          36:9 56:11           17:22,23 20:16    five 5:12           function 8:16
 erased 52:22        extend 16:13           20:23 21:4        five-day 63:11        9:11 31:3
 especially 36:19    extension 16:25        29:1,25 30:17     five-minute         fund 15:22,23
 essentially         extent 13:10           30:21 31:10         37:5 74:14          15:25
   40:18 55:1          14:3                 32:24 33:24       flags 44:23         further 48:19
   58:13 70:18       e-mail 2:5 19:24       35:1 64:16,18     flash 78:7,17,20      85:16 88:2
 evaluate 31:5                              65:25 66:2        Floor 1:24
   79:18                      F           files 8:10 85:2,7   Flynn 17:16,19              G
 evaluating          fact 2:5 15:3        filing 33:2,17        41:23 42:7        Garrity 40:9,13
   80:10               23:25 44:3         filings 16:25         43:9,14 45:19     gender 34:23
 evaluation            48:6 49:23         final 9:3 26:12       47:21 48:12       general 9:8 82:9
   31:20               50:16 62:5           26:16,16            52:5,11 56:14     generally 14:8
 event 39:18 64:9      77:13              financial 89:12       56:18 58:10,19    getting 27:14
 everybody 67:18     factfinder 32:21     find 44:16,19         59:15 61:17,19    give 3:8
   67:18             factfinding 9:14       45:17 51:13         62:17,21 75:18    giving 61:13
 Ex 2:3              facts 14:9 64:16       84:22 86:14         76:22 82:21         62:14
 EXAMINATION         fair 35:25 62:22     finding 38:15,15      84:6,8 87:12      glanced 16:13
   2:13 3:7            63:1 66:23           38:16 65:1,3      Flynn's 53:12       glean 63:24
 examined 3:5          70:11              findings 2:5          58:17 74:25       gleaned 61:23
 examiner 24:24      fall 68:13             20:13 23:25         79:20,21 80:3     Glen 1:12,20

Halma Reporting Group, Inc.                 414-271-4466                      One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 27 of 35 Document 86-45
                                         Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                     January 17, 2019
                                                                                            Page 94

 go 5:20 18:14       hear 38:4           hope 48:3             23:14              77:4
   25:18 31:3        heard 58:18         hopeful 49:4,5      indicating 18:21   investigated 8:9
   32:1 43:18          59:6              hopelessly            77:8 86:22         18:5 22:25
   54:23 60:6,12     hearing 9:15         47:20              individual 40:10     29:23 31:1
   68:11 69:17,20      24:3,9,12,16      hyperaware 58:2     influencing 27:5     36:23 49:24
   69:25 71:11         24:19,24,24       hypothetical        information          63:14 77:8
 goal 58:15 69:9       25:1,4,5,9,11      55:1                 15:16 35:8       investigating
 goes 71:23            25:23 26:3,22                           45:10 58:15        31:5 43:11
 going 19:10,22        26:25 27:5,9               I            61:13,16 62:14     45:5 48:7
   21:7,17 23:9        28:1,6 37:24      IAD 8:10 18:5         62:20 69:25        51:14 52:21
   26:2,2 28:19        38:1,7,22,24         22:9 29:17,20      71:8 73:3          54:1,12,14
   37:6 41:17          64:22 67:14          29:21 30:6,10    informed 10:3        55:25 56:10,12
   46:4 48:16          74:11 78:19          30:13,22 32:16   informing 40:22      56:20 59:7
   51:12 54:21         82:10 86:12          32:17 36:15      initial 32:21      investigation
   69:12 74:12       hearings 25:16         37:1 43:22         70:20              19:7,19 20:9
   76:17 82:14,15      27:3,11,23           45:2 49:24       inquiries 35:24      22:6,21 30:3
   82:20 85:16         28:15                60:12 66:3,6,8   Inspector 85:1       30:10 31:7,8
   86:15             heightened 68:8        85:2,4,7         instance 1:11        32:12,19 34:4
 good 3:8 65:20      Heins 1:20,20       idea 61:14 63:5     instances 35:5       36:1,19 37:3
 Gordon 85:1           2:15 3:7 14:5        77:12              66:16 67:20        39:9 46:1,5
 gotten 67:21          21:18,22 22:2     identification      insurance 15:13      49:25 50:10
 governed 13:1         37:4,8 54:24         3:2                15:13,21 16:2      51:2,20,25
 governing 78:14       55:12,17 60:20    identified 31:16    integrity 70:11      53:18,23 54:6
 governs 11:19         71:1 74:13,16        48:3               71:24 72:8         61:20 70:19
 grain 67:16           76:19 81:15,20    ill 40:5            intention 43:17      75:19,24 77:13
 Grant 72:23           88:1              illegal 34:24       interactions         78:15 79:5,25
   73:17             held 4:2,4,8        immigration           82:16              80:14 82:3
 group 1:27 2:25       14:22 36:14          11:9             intercede 75:18      83:6,14 84:18
   85:11             helm 84:10          impartial 29:17     interest 28:7,8    investigations
 guess 22:14         help 13:8 42:21     implement             29:13 36:12,16     39:16 40:2,25
   27:14 45:2          51:21 62:13          68:24              38:18 41:13        69:21
   75:9                69:9              implication 61:5      55:15 58:10      investigative
 guidelines 36:22    helped 13:6         implying 61:8         89:12              22:17
 guideposts          higher 64:8            61:10,12         interested 5:18    investigator
   69:13             highlight 12:12     important 27:15       58:3               18:12 21:9
 guilty 23:15        highlighted         impressions         interfere 32:18      30:12 41:5
                       11:10                34:9               53:17,22         investigators
         H           highly 57:2 58:6    improved 69:4       internal 8:10        8:2,7 18:2
 Hall 53:2             58:8              inappropriate         39:5,8,16 40:1     39:14,15 41:11
 HALMA 1:27          hindsight 46:18        57:3 58:7,9,16     40:25 43:23        43:15
  2:25               Hines 55:23            58:24 59:4         53:25 75:19      involved 15:11
 handle 9:12         hired 19:7 27:8     incident 68:18        78:10,11,13        16:16 23:4
 handling 12:3         27:8                 69:5 70:1,15       83:12              27:5,10 28:5
  29:20              hires 41:19         include 70:5        intervene 75:24      39:11 62:7
 handwriting         hiring 9:17            74:6               76:10              68:18 81:23
  19:9,12              57:10             included 19:20      intervened 76:5    involvement
 happen 30:13        History 23:13          26:19 83:13        76:6               15:18 39:8
  43:6 49:13         hold 4:3            including 9:14      intervention       involving 13:11
 happened 14:13      homeland 7:21          30:10 85:4         68:22              13:12
  21:8 32:12         honest 70:13        independent         interviewed        irked 62:18
  49:14 51:23          72:7 76:23           27:9 28:23         53:14 71:25      issue 9:16,16
 happy 35:21           77:1              INDEX 2:1,13        interviews 71:4      26:3,18 28:3
 harassed 34:2       honestly 71:13      indicate 20:12        71:9,18            32:22 49:3
 harassment            72:1                 62:5             investigate 18:4     72:15 78:7,17
  32:7,9             honesty 71:12       indicated 20:5        19:15 32:15        80:10 87:9
 head 56:24            71:24 72:14,15       25:4               36:5 56:24       issued 22:17
 headline 59:9         73:3,11           indicates 5:5         57:20 66:6         23:23 25:25

Halma Reporting Group, Inc.                414-271-4466                     One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 28 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                     January 17, 2019
                                                                                            Page 95

 issues 11:8,9        52:1,16,23          leveraging 57:16    maker 28:12         47:2
   12:13 73:11        53:5 54:11          Lewandowski         making 17:10       measure 14:10
   81:11 85:7         55:7,9,19,22           1:3 13:18,22      39:12,13 60:25    meet 82:2
 issuing 26:11        56:6 57:4,25           16:5 17:3         69:8              meeting 43:13
 items 26:18          59:13,17,20            18:17,25 20:8    male 34:13          45:18 46:25
   38:4               60:10,14,22            20:16,23 23:2     59:16 66:18,24     47:6,7,10 48:4
                      61:3,10,12,23          23:15 29:15       67:22              48:24,25 49:7
          J           62:2,16 63:17          63:22 64:10,15   man 62:3,4,14       49:15,19 82:7
 Janet 1:20           63:21 64:15,16         87:4              62:19             meetings 10:1,5
 January 1:13         64:16,17 65:1       Lewandowski's       manager 7:22        47:11 57:23
   23:5 89:15         65:3,13,16,19          19:11,15 23:11   manner 15:19        62:17 81:22
 Jean 24:13           66:1 67:10             37:24 64:5       March 19:25         82:5
   25:19 26:7         70:24 72:1             85:18 87:11,16    21:13 52:21       Melanie 29:24
   27:7 28:18         76:9 77:9,16        Liaise 11:3         mark 25:2 60:11     35:15
   38:20              78:19,20 79:10      liaison 10:1 11:1   marked 3:1 5:1     member 6:25
 Jessup 47:22         79:12,15,21,25      licensed 15:3        18:14 20:21        13:5 23:21
   61:22              81:11 82:23,25      lie 64:12 76:15      23:10 28:19        40:18,22 46:10
 job 4:12 42:8        86:25 87:1,24       life 69:6,7          74:17              68:16,18
   58:1 73:15        knowledge 49:6       likewise 72:21      Market 53:7,10     members 11:3
   79:3               52:24 63:15            72:23            MaryNell 1:10       12:21 36:5
 jobs 8:7             67:8 68:9,17        lines 5:16           1:23 3:3,10        40:14 67:21,23
 Journal 74:22        76:14,20            listened 65:6        89:6              memo 18:16
 Journal/Senti...    knows 61:14          lists 71:7          matter 23:19        55:22 56:2
   2:8,8             Konrad 25:4          litigation 15:25     24:6 25:25        memorializing
 judgment 62:9        26:6,10,19          little 5:21 19:22    41:12 72:24        69:24
 July 68:4            27:9,19                20:20 30:23       89:13             memory 21:1
 jump 56:8                                   39:3 43:18       matters 10:3        22:23 28:23
 June 49:17 68:4              L              85:16             29:22              29:4 87:20
 jurisdiction        L 1:20               lived 44:19,21      mayor 6:19,20      memos 56:6
   45:4 48:7 57:1    lacked 49:6          LLC 1:20             6:24 7:3,9 10:7   Memo/Compl...
 justice 70:12         86:13              local 15:24          45:20,23 46:15     2:6,7
                     Lane 1:13,20         logical 70:17        46:25 47:3,5,7    men 63:2
         K           Langley 73:18        long 4:12,15         57:5 58:6         mentioned 8:19
 Katrina 32:6        Langley's 72:23         44:5 50:5,6       80:25 81:23,25     11:17 12:2
 keep 10:2 41:8      lasted 64:22            61:3 84:8         82:1,2,7,13,17     14:16 22:20
 keeping 39:17       law 1:20,20,22       long-term 65:13     mayor's 7:2,9       30:20 33:11,23
   39:21               1:22 11:19         look 18:13 19:23     10:2 11:1          44:13 46:24
 Kennedy 37:17         15:13,20 23:25        20:21 23:9        35:22 42:18        49:7 50:24
 kind 21:10 33:5     lawsuit 14:11           26:24 31:4        43:9,13 44:8       53:11 56:14
   36:15 39:18         17:2 63:21            41:5 60:13        46:9 47:1,7,19     60:21 66:9
   46:19 48:10         64:19                 65:22 72:3        47:21 52:19        67:1 79:3 81:6
   52:8 55:4 62:6    lawyer 66:14            74:17 80:15       56:13 63:6         83:5,7 85:17
   66:21             lawyers 24:20        looked 41:15         80:21 81:25        85:19
 kinds 72:25         lead 55:14              85:17            mean 7:8 14:13     Mentkowski
 knew 44:1 66:4      leaked 77:12         looking 19:3         23:7 45:7,7        15:7
   85:19,22            78:6                  41:12 52:7        54:25 57:18       Mequon 1:13,21
 knock 83:2          leave 43:10 80:8        63:6 86:17        58:2 61:1,2       merits 74:11
 know 5:21 11:10     left 33:24 84:8         87:8              64:12 66:14       mess 85:3,4
   12:15 14:12       legal 15:23          lot 11:13 65:7       68:2,16 70:3      met 49:8 62:21
   19:3 21:8           27:17 40:13           68:21 69:7        70:18 72:6         65:9
   22:19 28:9        Leslie 57:25         lunch 45:18          74:3 75:8         middle 34:4
   31:1 37:15,24     letter 2:5,9 20:8       47:10             77:11 84:1,6      million 56:23
   43:1,25,25          35:21 80:18        lying 63:23          86:10              57:16
   45:1,2 46:11      Let's 37:21             76:13            meaning 29:14      Milwaukee 1:6
   46:11,22 48:18      43:18 47:11                             29:15 38:11        1:25 3:15,25
   49:5 50:14,16       80:15                     M            means 10:7          5:4,15,22 6:4
   50:19 51:17       level 60:19          majority 41:25      meant 30:24         8:23 9:4,10,21

Halma Reporting Group, Inc.                 414-271-4466                     One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 29 of 35 Document 86-45
                                         Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                     January 17, 2019
                                                                                            Page 96

  11:2,22 12:11      necessarily 7:2       35:10               83:20,22,24      paper 53:6 59:9
  12:12 13:19          17:24 31:2        observe 69:24         84:4             paragraph 75:17
  14:19 15:24          36:21 41:14       occasion 27:23      opened 41:10        86:18,19,21
  16:2,6,8 17:5        46:17 74:19         65:22             operating 9:13      87:23
  33:3 34:11,20      need 21:23 26:8     Occasionally          54:19 55:5       paralegal 7:20
  35:4,13 37:10        31:2                29:10             operations 7:22     24:13 26:7
  52:11 57:18        needed 11:10        occur 44:5 54:23    opinion 55:18       27:7,24 28:14
  63:19 65:14          28:17 85:8          71:18               62:25 67:6        38:11
  74:1,21            needs 26:8,9        October 3:19          76:24 80:5       Parking 53:8
 mind 10:11 49:2       31:6                18:22               83:23 84:2       part 9:11,20
  83:19              nefarious 61:6      offense 87:22       opportunity         25:22 57:9
 mine 44:2 85:11     neighbor 44:2       offered 72:12         40:14             63:21 66:21
 minimum 38:21         44:13             office 2:6,7 7:2    opposed 29:20       69:23 70:8,13
 minute 44:8         neighbors 44:21       7:4,9 10:2 11:1     29:21             71:23 73:5
 minutes 21:24       neither 86:8          12:13 14:24       oral 71:20          77:1 82:4
 Misappropriat...      89:10               18:25 26:5        order 20:20        participate
  77:17              Nelson 28:22          27:19 30:11         23:14 32:11       73:20
 misconduct 2:6      nervous 66:6          35:22 42:18,18      64:20            particular 13:18
  40:12              never 33:15           43:9,13,14        ordered 61:19       20:15 23:16
 Misconduct/...        46:11 50:8          44:9 46:10          62:5              31:10 34:17
  2:7                  51:8,11,18          52:19 56:13       ordering 79:22      35:9 43:21
 missing 6:9 78:7      76:5 86:22          63:6 64:17        orders 24:22        72:12 74:20
  78:18,20             87:21               67:9 73:24          67:22             75:7 76:25
 mission 11:11       new 15:23 18:1        80:13 85:23       ordinarily 7:5      85:24
 misunderstood         18:8,9 30:17      officer 8:5 28:21     8:8              particularly
  47:2                 31:6 69:3           29:24 34:2        org 5:14 6:1,7      16:6
 misuse 77:20          80:23 81:6          65:14 69:6          41:17            parts 5:19 65:6
 Monday 80:25        newspaper             70:13 71:4,19     organizational      78:6 79:24
 month 45:19           64:25               72:12,13,18         2:4 5:3          party 21:6 60:6
  49:16              nice 50:4             73:11 86:8        ORIGINAL 2:10       89:11
 months 5:9,12       normally 18:5       officers 29:8       ought 36:1         Patrick 81:10,11
 Morales 50:18         32:17 36:10         31:5,10,25        outcome 30:19      pattern 33:6,9
  50:20 77:24        North 1:24            32:5 33:2,17        32:14 35:21      Paul 81:4
  83:8,24 84:9       Notary 1:15 89:5      34:17 54:4          39:13 67:13      Pautsch 15:9
  84:18 85:12          89:23               57:22 58:19         80:12 85:20,22   payroll 57:2
 morning 3:8         notes 27:25           66:18,24,25         86:2             PD 52:11
 motion 16:13          69:24               69:20,24 70:9     outgoing 81:8      Pederson 1:24
  28:1               notice 39:12          71:8 72:7         outlined 69:10      13:16,21 88:3
 move 50:9             40:18,22,24       officer's 69:9      outside 18:11      peer 32:2
 MPD 2:6,7 11:7        41:3                70:4,20 71:12       21:6,9 29:19     peers 32:1
  74:3,6,8           noticed 52:3        OFFICES 1:22          32:15            pending 22:21
 municipal 1:24      notion 48:11        official 13:24      oversee 10:20       60:17 83:11
  15:12 72:24        number 38:21          39:1 50:22          13:7 25:2        people 5:21 8:19
 M-A-R-Y-N-E-...       66:16,24            56:5 70:6         oversight 5:25      19:25 28:17
  3:10                                   officially 84:10      6:1,3 9:11        35:23 44:14
                             O           Okay 22:5 45:25       39:23             55:14 58:2
        N            Oaks 1:12,20          47:16 50:11       overturned 87:2     60:5 61:2 65:8
 NAACP 15:22         oath 3:4 89:6         70:25 75:5        owns 71:14          69:10 74:14
 name 3:9,10,11      object 14:4           81:18                                 81:24
  31:14               54:21 55:16        old 60:22 69:4              P          Pepelnjak 19:14
 named 38:19          76:17                81:8,8            P 1:24              22:13
  52:3 66:22         obligation 68:20    Once 25:23          page 2:3,14 20:2   perform 8:13
  67:10              obligations         ones 19:3             20:7 23:12       period 6:13
 names 38:17          39:23              ongoing 79:11         86:18             14:22 44:5
 Nancy 28:21         observation         open 22:6 32:17     pages 18:15         64:5
 nature 11:15         63:2                 32:18 36:21         20:11 22:4       person 23:3
  26:9               observations          77:13 83:11,17    panel 87:14         31:16 32:15

Halma Reporting Group, Inc.                414-271-4466                     One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 30 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                   January 17, 2019
                                                                                          Page 97

   57:24 67:13         34:2,7,11           38:24            provide 13:15       22:5 63:24
   70:16 71:24         37:10 41:1,18     presented 26:25    PROVIDED 2:10       67:7
   76:23 78:22         41:20,22 43:3     press 11:10 56:4   provides 40:13    realized 18:2
 personal 57:24        43:5,20 45:1,7      56:15 75:2       providing 20:8    really 5:18
   62:25               45:8 47:3 48:1    presumably 7:9     public 1:15         10:10 18:3
 personally 65:9       48:21 49:9,19     presume 14:11        50:21,22 51:8     23:7,8 29:12
 personnel 18:4        52:20,24 54:17    pretrial 24:22       52:4,6 63:9       29:22 31:23
   22:11 29:22         54:17 55:3          24:23              68:10 83:5        43:25,25 46:18
   32:22 36:10         56:16,19,22,25    pretty 77:7          85:3,7 89:5,23    46:22 49:4
   65:23               57:18,22,23         84:14            pulled 85:1         50:4 51:6,18
 persons 7:24          63:19 65:13,14    previous 3:24      purpose 46:22       51:18 52:1,16
   68:9                66:1 67:2           30:16 37:1         59:18,20 77:16    53:21 59:20
 pertaining 23:11      68:16,17 69:6       57:21 66:2       purposes 4:18       61:23 62:8
 pertains 11:21        70:19 71:3          80:22              19:19             66:21 69:7
 phone 31:13           72:7 73:24        primarily 34:13    pursuant 1:11       78:2 79:25
 photo 60:3,24         74:1,4 76:3       primary 44:20      pursue 59:14        84:2 85:9
   61:11               79:2 80:19          44:25            put 42:11         reason 21:3
 photos 59:25          81:13 83:2        prior 3:22 14:16   putting 27:21       28:25 29:15
 pick 47:11 64:3       84:10,12 85:13      68:23            P.O.S.T 31:19,22    39:21 46:21
 picture 60:8          85:20             private 15:1                           58:23 60:10
 PI-21 40:4,6,7,9    policies 9:9,14     privilege 14:4,7           Q           63:10 80:7
 place 31:25           9:20 10:19        privileged 35:8    question 21:7       83:20,21
   44:25               11:9              probable 74:9        23:1 38:2 54:9 reasons 57:13
 Plaintiff 1:4,11    policy 7:20 8:20    probably 22:13       60:15,17 71:7     57:14 58:8
   1:21                53:3 68:4,5,11      22:14 46:8,9       71:17 75:6,8,9    59:3
 plaintiffs 4:24       68:22,25 69:3       59:16 60:23      questions 10:24 reassigned
 planning 48:13        69:4,8            problems 11:6        21:17 27:18       31:18
 pleadings 16:11     policymaker 9:3       69:15              44:2,14 50:7    recall 17:13 23:5
 please 3:9            10:8,11           procedural           57:24 71:11       25:18 28:20
 pleasure 7:8        policymaking          23:13 36:21        72:3 78:5         29:24 31:9
 point 24:17           8:22                40:4             quick 30:20         32:4 53:20
   42:13 43:12       portion 46:4        procedure 1:12       81:16             56:16 68:12
   46:2,24 51:13     position 3:16,20      12:14 32:23      quote/unquote       75:5 77:7
   52:10 56:14         4:1,8 7:7 8:22      38:3,10            49:24             84:16 86:2,4
   65:5 72:20          14:21 18:1        procedures 9:13                      recalling 22:5
 poisonous 40:16       33:25 36:14         18:9 54:19               R         receive 21:10
 police 4:5,7 5:4    positions 4:3         55:5             R 1:22              29:7
   5:10,15,22,23       7:18 63:3         proceed 26:2       radio 65:6        received 18:20
   6:2,4,8,10,13     post-trauma         proceedings        raise 44:23         18:21 19:13
   6:15,18 7:12        31:25               25:2             raised 36:25        21:12 22:22
   8:4,14,23,24      power 57:7,8,12     process 12:9,21      43:7 44:6         31:13 39:4
   9:4,6,10,21         57:15 62:24         13:1 24:19       ramp 53:8,9         67:2 79:1
   10:8,12,12,15       63:3 77:18          28:11 43:16      ran 24:18 73:13     80:21
   11:16,19 12:4     powerful 62:12        62:10 67:14      ranged 12:15      receiving 28:21
   12:19,22 13:7     powers 56:16,19       70:3,12,19       rank 6:16,17      Recess 37:7
   13:11,13,15         56:22 76:3        professional         14:21 64:8,9      81:19
   14:17 15:17       practice 1:20         1:15 42:9 89:4   reach 82:14,23    recognize 17:5
   16:6 17:5,11        15:1,6,10         program 32:2       reaction 82:10    recognized
   17:16,23 18:7     practiced 15:7,8    proof 86:13        read 15:17 16:24    36:17
   18:16 20:24       prejudge 34:6       prosecute 73:10      16:24 26:12,16 recollection
   23:4,20,24        prepare 16:22       prosecuting          52:3,6 53:6       36:9
   25:8,10 28:22     prepared 5:8          73:1 87:16         56:3,5,5,7,9,11 recommendat...
   29:6,8,18,23        62:17             prosecution's        59:10 60:17       24:1
   29:25 30:18       preparing 16:15       86:6               63:9 66:9,20    record 3:9 37:7
   31:11,25 32:5       70:14             protocol 69:10       66:21 67:17       51:8 52:4,6
   33:2,3,8,10,13    present 24:8,11     proven 34:3          75:3,5 87:23      63:9,18 65:11
   33:15,17,24         25:1,21 38:6        87:18            reading 17:6        68:10 74:15

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 31 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                    January 17, 2019
                                                                                           Page 98

   81:19               24:22 38:16         53:2,5 56:12      saying 62:11        87:8
 records 50:21         60:17 89:5,23     reviews 9:13          82:4            sex 35:6 73:25
   64:12,12 83:6     reporting 1:27      rewriting 73:15     says 51:8         sexes 34:10
   85:3,7              2:25 6:23         re-evaluation       scene 69:17       sexism 62:6
 recruiter 8:1       representation        31:6              scheduled 24:23   sexist 60:25
 red 44:23             40:15             re-through 37:2     schedules 24:20   Sexual 32:10
 redlining 15:21     represented         right 4:8,14,20       27:21           sexually 34:2
   16:2                4:23,23 83:1        5:1 6:5,22 10:9   scheduling        Sgrignuoli 50:15
 reduced 59:22       reputation            11:24 12:2          38:14             50:24 51:5,15
   89:8                65:16               13:23 15:20       school 15:20        51:23 52:14
 reevaluated         request 16:25         16:7 22:23          35:11,13          53:1,18,23
   30:13               40:14 50:21         32:3 33:8,14      scope 51:19         54:1,12,15
 refer 77:23 78:4    requested 2:18        34:3,14,18        screen 27:3         55:1 56:1,12
 referenced            71:8                35:9 37:4         screened 27:13      59:8,18,19
   19:18             requests 2:20         40:20,23 41:20    script 71:23        60:1 61:9,13
 referral 30:11        85:3                41:23 45:11       scripted 71:22      63:5,11,23
   79:2              required 68:8         48:2 52:12        scrutiny 68:8       64:2,4 75:10
 referred 30:6       requires 54:22        53:15 54:25       second 20:7         75:15,20,24
   32:16 36:24         76:18               58:19 61:17,25      33:11             78:15 79:15
   39:5 77:22,25     research 7:20         66:11 70:6,20     secretarial         83:17
   79:18 80:13       residence 44:20       71:12,23,25         27:21           Sgrignuoli's
 referring 11:18       44:25 45:10         72:8 73:12        secretary 9:23      52:1 59:22
   75:20 86:15,19    residents 12:10       75:21 76:12         10:1              63:18 76:5,10
 Regan 1:10,23       resign 80:19          78:24 79:5        security 7:21       79:19
   3:3,8,11 89:6     resignation 2:9       81:15,24          see 5:6 10:22     Shannon 1:3
 regarding 13:17       80:3,18 81:2      Rights 16:17          17:15 18:17       16:5 17:3
   14:9 17:2         resigned 32:14        74:10               23:12,17 29:2     64:15
 Registered 1:15       80:22             Robin 1:24            29:4 33:5       ship 29:19
   89:4              resolve 49:2          13:16               41:11 59:7      shipped 21:5
 regular 10:4        resources 77:17     robust 12:9           63:4 81:16        29:15 30:3
   32:23 72:6          77:20             rodeo 47:13         seeing 56:16      shipping 29:21
 reinvent 31:2       respect 24:15       role 9:21,23          86:14           shock 66:13,14
 relate 51:2         responding            10:18,25 13:14    seen 16:9,11,20   shoot 77:9
 related 89:10         35:23 69:11         25:8 73:7           33:9 35:5       short 37:5
 relating 77:4       response 14:10      romantic 51:16        55:22 56:2      show 5:3 28:19
 relations 7:23      rest 11:24 19:5       54:13,15 59:8       71:7 74:20        65:6 86:15
   34:10               70:18             room 24:21 25:1     selecting 38:3      87:17
 relationship        restraining           25:20 38:15       selects 41:19     showed 60:5
   42:7,9 51:16        67:22             rooms 27:22         Semenuk 24:13     sick 27:24 28:14
   54:13,16 55:2     result 26:3         roughly 60:22       send 22:13        side 55:4 61:14
   55:11,13 56:1       39:19               63:3 75:1           36:14           sides 34:5
   59:8              retired 42:4        routinely 41:15     sent 19:24 21:9   sign 24:23
 relied 72:1           52:11 60:9,21     Rudolph 25:4          26:13 56:7      significantly
 remained 77:13        80:22             Rudy 26:6 27:8        77:10,14          73:9
   83:20,22 84:4     retirement 60:6     rule 52:17          sentence 86:21    Silletti 57:25
 remember 30:13      Rettko 1:22,22      rules 1:12 38:13    Sentinel 74:22    sit 38:22 71:4
   31:14 52:9          14:3 21:20,23       54:19 55:5,8      separate 27:17    sitting 27:22
   54:10 71:13         22:1 54:21        run 62:12 72:11       47:9            situation 69:11
   78:19 85:25         55:7,16 70:23     R-E-G-A-N 3:11      September 4:13    situations 66:24
 report 19:6,13        76:17                                 Sergeant 55:23      72:11,25
   19:21 20:4,9      reveal 14:6                 S           serve 63:15       six 37:23
   20:12 21:10,12    review 9:19         safe 31:25          served 24:17      skip 19:22
   22:17 25:24         21:14 26:13,21    safety 75:14          63:11           smart 28:16
   68:9,20 70:1,6      77:15 79:10       salt 67:17          serves 22:23      sole 25:14
   70:14,20          reviewed 20:12      sat 7:8             service 40:4      somebody 43:21
 reported 89:8         50:23 65:11       saw 33:21 35:11     set 9:25 18:9       46:2
 reporter 1:15       reviewing 51:7        83:16             setting 9:20      soon 84:17

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 32 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                    January 17, 2019
                                                                                           Page 99

 SOP 9:13            stated 9:12           83:13              42:17 46:9         71:14 72:2
 sorry 6:1 45:24       75:18             surveilled 58:5      50:5,12 57:14    thought 18:8
 sort 25:1,15        statement 40:10       59:16,17 77:14     68:7 80:16         35:25 42:19
   31:24 32:2          76:9,25 86:24       78:16 82:11,18     84:24 86:18        43:8,23 44:3
   87:25             STATES 1:1          surveilling 76:8     89:6               46:2,13 47:2
 source 25:14        status 41:5           83:3             telling 36:11        51:3,6 55:20
 speak 11:14         statute 7:1 9:12    surveyed 18:2        85:9               56:18 57:6,12
   82:21               11:17,18,21       suspect 43:1       tells 36:6           57:14 58:8
 speaking 14:8         13:1              suspected 40:10    temporary            59:3 60:5 61:1
 speaks 63:2         statutory 39:22     suspension           67:22              61:8 62:8 76:3
 specialists 7:19    stay 28:11            63:11            tend 69:13         threatened 64:2
 specific 15:10      stayed 39:13        sustain 64:23      tender 81:2        three 5:16 18:15
   58:15 68:24       Steeves 15:8        sustained 74:2,9   tenure 29:6          22:3 30:16
   69:10 85:10       stenographica...      87:7               41:22,25 42:13     36:20 37:25
 specifically          89:8              sustaining 24:1    terminating          38:23,25 39:2
   53:20 54:11       step 27:24          swear 67:18          87:13              48:4
   57:11 67:13       steps 59:21         switch 37:6        termination        three-page
 specifics 67:10     stop 43:10,11       swore 89:6           17:3 87:7          18:16
 speculate 54:22       48:14 76:8        sworn 3:4          terms 6:7 7:5      time 5:13 6:13
   55:8 70:23          82:15,21          S-E-M-E-N-U-K        8:8,9 9:8 12:6     20:20 21:14
 speculating         story 34:5            24:14              23:1 38:13         22:7,21 23:7
   37:18 80:4        street 44:22        S.C 1:22             82:9               25:13 28:2,13
 speculation           53:7,10                              terrible 87:19       34:20 35:4
   76:18 84:1        strike 45:13                 T         testified 3:6        37:20 41:6
 spell 3:9           strong 86:6         table 67:8         testify 72:18        44:5 46:7 50:3
 spelled 55:23       strongly 77:7       take 7:3 18:13       86:11              61:3 64:6
 spoke 17:1          stupid 61:2           19:23 20:21      testifying 73:11     73:23 75:4
 spoken 13:21        subject 75:20         21:14,18 23:9    testimony 72:11      83:16 84:14
 spring 81:23        substantive           26:18,24 27:25     73:16            times 7:25 8:1
 squad 23:5            25:22               29:18 36:10      testing 7:24 8:3     11:13 64:7
 SS 89:2             substantively         37:5 42:21         8:4 72:2         timing 14:14,15
 staff 7:15,17,24      39:10 40:3          59:21 74:13,17   tests 71:13,15       36:22
   8:3,20 10:21      successor 28:9        75:4 80:15,25    Thank 3:12 48:2    title 14:21 40:19
   11:7 18:11        sue 48:16,21          81:16            thankfully 55:24   today 16:4,23
   24:11 29:12       sued 13:8           taken 1:11 37:7    things 11:15         17:2 66:10
   36:11 47:1,5,8    suing 4:24 48:13      60:9 62:21         12:2 25:2 26:9   today's 64:14
   47:17,18,19,21    Suite 1:20,22         69:6 81:19         53:15 54:22      told 30:14 43:8
   49:16 66:5        supervising         talk 10:23 14:2    think 11:25          43:10 44:13
   80:21,23 81:6       64:10               28:15 31:4         17:24 19:2         46:13,15 65:20
   81:9,25 82:6,8    supervisor 7:6        32:1 35:19         31:15 37:17        66:5 68:15
   82:17               7:10                43:9 47:11,12      40:19 43:6,24      76:2 84:23,25
 stalked 42:15       supervisors           53:25 54:4         46:7,17 49:8     top 5:4,16,20
   46:3,8,14 50:2      14:24             talked 24:24         51:4,18 55:13      6:9 18:20 85:6
   50:4,6 51:4       support 82:18         39:3 52:9          56:21 58:4,10    topics 37:6
 stalking 46:18      suppose 14:1          81:22              59:1,11,13,14    Total 60:1,13
   51:5 75:10        sure 28:10 30:25    talking 5:20         59:15 60:4,7     touched 54:10
 stamp 29:2,4          31:23 34:3          21:20 71:18        60:18,24 67:5    towed 12:15
 stamps 18:21          35:7 39:12,13       74:24 78:9         69:14 70:21      towns 11:25
 standard 9:13         49:4 51:6           85:5               71:16 72:20      trained 70:8
   54:18 55:5          52:16 54:14       tapes 53:2,5         73:13 76:12,16   training 70:5
 Stanmeyer             70:16 74:13         63:6               76:25 78:5       transcripts
   60:11,21 61:16      77:21             target 43:17         79:18,20 80:2      26:21
 start 3:18 47:13    surprise 66:12      tasked 57:10         80:5 84:3,20     transgressions
 started 37:21,23    surveil 59:19       Team 31:19,22        87:17,19           63:13
 starts 70:19        surveillance        technical 52:17    thinking 57:8      treated 66:25
 state 1:16 5:24       60:13 61:20       tell 3:4 10:21     third 75:17        treatment 33:3
   11:18,24 89:1       77:5 79:22          26:15 36:4       third-party          66:8 67:3

Halma Reporting Group, Inc.                414-271-4466                    One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 33 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                                     January 17, 2019
                                                                                           Page 100

   68:22 87:18       upheld 65:2          50:19 57:1        work 3:14,15        12/8/15 2:7
 tree 40:16          use 12:16            64:8 78:8          9:20 13:9          12:30áp.m 88:4
 Tricky 11:8         usually 11:14        85:10 86:6         27:21 33:21        14 18:22
 tried 85:6           35:23              watched 52:19       34:7,8,16          15 4:14,14,17
 trip 33:20          U.S 72:22 73:2      water 74:12         39:15 57:1         150 1:22
 true 78:21 87:19     73:17              WAUKESHA            61:2 65:11         15460 1:22
 truth 3:4,5,5                            89:3               69:16,23 85:20     16 1:5 23:14
   26:15 89:6,7,7            V           waxed 7:24          86:4               17 44:12
 truthful 46:6       values 23:16        way 16:15 28:7     worked 9:24         17th 1:13
 try 34:5            various 8:4          36:7 40:1          12:3 33:15         18 2:4 4:14 33:7
 trying 44:16,18       19:24 34:21        42:12 45:13        57:10 58:13         33:12 86:18,21
   45:17 51:9        vendor 71:14         58:12 59:11,23     81:4               19 2:5
   53:17               72:2               62:15,16 71:16    working 3:18
 turn 73:2           versions 11:25       76:7               15:19 33:13                2
 turned 45:6         versus 13:18        ways 39:11          34:20 42:6         2 2:4 18:14,15
 TV 52:5 53:14         16:5 67:12        website 84:12       52:25 68:23          19:5 20:5
 two 4:3,10 7:19     video 52:19         week 44:9 80:22     76:22                21:15 22:4
   7:25 8:2 17:14      60:14,15           84:13,15,20       wouldn't 4:21       2nd 4:13
   28:11 30:16       videotape 52:22     weird 45:13         32:18 36:20        2/13/18 2:8
   34:5 36:20          56:13             went 7:25 16:18    writes 26:6         20 2:6
   49:11,20 51:10    viewed 83:5          30:22 50:22       written 31:13       2015 4:13 5:5
   60:5 82:7         villages 12:1        64:21 68:2,13      71:14                17:4,9 18:22
   84:13,15          vindictive 61:1     weren't 86:7,9                           23:5,15
 two-day 24:3          61:4              Wessels 15:8               Y           2016 19:25
 type 20:17 32:9     violated 52:18      West 1:12          yeah 4:21 5:12        21:13
   51:16 72:15         55:4 56:22        Westlaw 26:8        22:3 25:17         2017 44:12 68:4
 types 7:17 12:6     violation 54:18     we'll 50:9 53:11    35:18 44:12,22       68:14 69:3
   13:6              violations 23:16    we're 16:4 17:2     44:24 49:18          81:23
 typewriting 89:8      52:17 72:14        85:5               58:25 59:10        2018 3:19 4:13
 Typically 38:8        73:4              we've 23:10         79:6 84:15           42:4 44:12
   40:3 41:10        violence 68:3,19     28:19 51:3         87:19                52:10 80:20
                       68:25 69:15,18    wheel 31:2         year 17:9 57:21     2019 1:14 89:15
         U             69:22             WI 1:21,22,25      years 4:17 30:16    23 2:5
 Um-hum 18:19        visitors 12:11      wife's 69:7         33:7,12 36:20      23rd 4:13 80:20
  53:13              Vornholt 81:4       William 1:22        52:25 80:9         24 89:15
 unanimous           vs 1:5               47:22             year-or-two-lo...   24th 5:5
  64:23                                  wine 60:1,6,13      25:17              28 2:7
 unaware 55:11              W             61:7              Yerkes 61:22,25
  79:17              W 1:20,22           wire 33:21         York 15:23                  3
 unclear 64:11       Wait 44:12          Wisconsin 1:1                          3 2:5,15 23:10
 uncomfortable       waiting 57:22        1:13,16 5:23              Z             23:13
  62:23              waned 7:25           15:4 89:1,5       Zeidler 1:24        3/1/16 2:4
 understand 10:6     want 21:19          withdrew 65:5      Zimmermann          3/7/16 2:5
  14:6 16:4,8         25:24 27:4         witness 21:25        1:14 89:4,19      3/7/18 2:8
  36:13 52:14         32:18 47:12         38:19 55:10                           330 56:23 57:16
  64:1,4 68:15        48:14 72:7          60:18 70:25               1
  70:3 75:25          74:14               81:18             1 2:4 5:2 41:18             4
 understanding       wanted 10:22        witnesses 38:17    1st 21:13           4 2:5 19:23 20:7
  52:18,20 53:9       11:13,15 12:12      86:7              1-9 3:1               20:11
  61:18,21 78:3       25:19 27:10        WNOV 65:7          10 80:8             414-271-4466
  84:17 86:23         80:8               woman 34:22        10/21/2021            2:25
 undue 12:16         wants 80:25          59:12 62:3,12       89:24             414.271.4466
 unfair 66:7         warn 46:8           women 35:6         10:00 1:14            1:27
 UNITED 1:1          warning 40:9         62:23 63:3        1001 1:12,20        47 86:17
 unofficially 56:7   Warren 32:6         word 76:12         103 1:20
 unpack 43:18        wasn't 35:21        wordsmith          1089 1:5                    5
 updating 69:8        41:7 50:16,17       87:12             11/12/15 2:6        5 2:4,6 20:22

Halma Reporting Group, Inc.                414-271-4466                       One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 34 of 35 Document 86-45
                                        Exhibit 45
LEWANDOWSKI V. CITY OF MILWAUKEE
MARYNELL REGAN                                                  January 17, 2019
                                                                        Page 101

   21:16,25 22:3
   22:5,18,22
 5th 49:14
 53005 1:23
 53092 1:21
 53202-3653
   1:25

         6
 6 2:7 28:20
 62.13 11:24
 62.50 11:20
   38:13 67:15
   86:11

         7
 7 2:8 19:25
   74:18 75:2
 7th 1:24
 74 2:8,8

         8
 8 2:8 74:18 75:2
   75:17
 8/10/16 2:5
 80 2:9
 841 1:24

         9
 9 2:9 80:15,16




Halma Reporting Group, Inc.        414-271-4466            One Group; One Vision
  Case 2:16-cv-01089-WED Filed 06/21/19 Page 35 of 35 Document 86-45
                              Exhibit 45
